 



Exhibit 10.3

STOCK INVESTMENT AGREEMENT

     This STOCK INVESTMENT AGREEMENT (this “Agreement”), dated as of August 27,
2004, between GAINSCO, INC., a Texas corporation (“GNAC”), and First Western
Capital, LLC, an Arizona limited liability company (“Reis LLC”) of which James
R. Reis (“Reis”) is the sole manager and member:

     WHEREAS, Reis LLC desires to purchase shares of Common Stock, and GNAC
desires to issue additional shares of Common Stock to Reis LLC, on the terms and
conditions hereinafter set forth.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, GNAC
and Reis LLC hereby agree as follows:

ARTICLE I.

DEFINITIONS AND USAGE

     1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

     “Affiliate” means, with respect to any Person, any other Person that
directly, or indirectly, through one or more intermediaries controls, is
controlled by or is under common control with such specified Person. For this
purpose the term “control” (including the terms “controlling”, “controlled by”
and “under common control with”) shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person whether through the ownership of voting securities, by contract, or
otherwise.

     “Agreement” has the meaning set forth in the first paragraph hereof.

     “Applicable Law” means any statute, law, rule, policy, guideline or
regulation or any judgment, order, writ, injunction, or decree of any
Governmental Authority to which a specified Person or property is subject.

     “Associate” means, with respect to any Person, (i) any corporation or
entity (other than GNAC or a Subsidiary of GNAC in the case of Associates of
Reis LLC) of which such Person is an officer or partner or is, directly or
indirectly, the beneficial owner of 10 percent or more of any class of equity
securities, (ii) any trust or other estate in which such Person has a
substantial beneficial interest or as to which such Person serves as trustee or
in a similar fiduciary capacity, and (iii) any relative or spouse of such
Person, or any relative of such spouse, who has the same home as such Person or
who is a director or officer of GNAC or any of its Subsidiaries.

     “Board” means the board of directors of GNAC.

     “Breach” means any violation or breach of, any misrepresentation or
inaccuracy in, any default under, or any failure to perform or comply with any
representation, warranty, covenant, obligation, or other provision of this
Agreement.

-1-



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday or Sunday on which
national banks are open for business in Dallas, Texas and New York, New York.

     “Capitalization Date” has the meaning set forth in Section 4.2.

     “Closing” has the meaning set forth in Section 3.1.

     “Closing Date” has the meaning set forth in Section 3.2.

     “Code” means the Internal Revenue Code of 1986, as amended.

     “Common Stock” means the common stock, par value $.10 per share, of GNAC.

     “Compensation Committee” means the Compensation Committee of the Board,
consisting of Sam Rosen, Harden H. Wiedemann and John H. Williams, or any
successor committee comprised of independent directors (within the meaning of
Section 303A of the NYSE Listed Company Manual) of GNAC.

     “Confidential Information” means information received at any time by any
member of the Reis Group from GNAC that is not generally known or which would
logically be considered confidential or proprietary, or which would do GNAC harm
if divulged, or which is marked “Confidential Information.”

     “Damages” has the meaning set forth in Section 10.2.

     “Demand Registration” has the meaning set forth in Section 6.4(a).

     “Encumbrances” means liens, charges, pledges, options, mortgages, deeds of
trust, security interests, claims, restrictions (whether on voting, sale,
transfer, disposition, or otherwise), easements, and other encumbrances of every
type and description, whether imposed by law, agreement, understanding, or
otherwise, other than restrictions imposed under applicable securities laws.

     “Environmental Law” means any law, regulation, decree, judgment, permit or
authorization relating to the environment, including, without limitation,
pollution, contamination, cleanup and protection of the environment.

     “Environmental Liabilities and Costs” means all damages, penalties or
cleanup costs assessed or levied pursuant to any Environmental Law.

     “Equity Securities” means any capital stock of GNAC, any securities
directly or indirectly convertible into, or exercisable or exchangeable for any
capital stock of GNAC, or any right, option, warrant or other security which,
with the payment of additional consideration, the expiration of time or the
occurrence of any event shall give the holder thereof the right to acquire any
capital stock of GNAC or any security convertible into or exercisable or
exchangeable for, any capital stock of GNAC.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all of the rules and regulations promulgated thereunder.

     “ERISA Affiliate” means any trade or business, whether or not incorporated,
which together with a Person and its Subsidiaries would be deemed a “controlled
group” within the meaning of Section 4001(a)(14) of ERISA.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

-2-



--------------------------------------------------------------------------------



 



     “Fairness Opinion” has the meaning set forth in Section 7.3.

     “Final Date” means February 1, 2005.

     “GAAP” means generally accepted accounting principles for financial
reporting in the U.S., consistently applied.

     “GMSP” means Goff Moore Strategic Partners, L.P.

     “GMSP Exchange Agreement” means the Securities Exchange Agreement of even
date herewith between GMSP and GNAC.

     “GNAC” has the meaning set forth in the introductory paragraph of this
Agreement.

     “GNAC Annual Statements” has the meaning set forth in Section 4.9.

     “GNAC Applicable Insurance Department” means as to (i) the GNAC Insurance
Subsidiary located in Oklahoma, the Oklahoma Department of Insurance, and (ii)
the GNAC Insurance Subsidiary located in Texas, the Texas Department of
Insurance.

     “GNAC Authorizations” has the meaning set forth in Section 4.7.

     “GNAC Business” means the business conducted by GNAC and GNAC Subsidiaries
taken as a whole.

     “GNAC Disclosure Letter” means the disclosure letter delivered by GNAC to
Reis LLC concurrently with the execution and delivery of this Agreement.

     “GNAC Employee Benefit Plans” has the meaning set forth in Section 4.20(a).

     “GNAC 2003 Form 10-K Report” means the Form 10-K Report filed by GNAC with
the SEC for GNAC’s fiscal year ended December 31, 2003.

     “GNAC Financial Statements” has the meaning set forth in Section 4.10.

     “GNAC Insurance Subsidiaries” means MGA Insurance Company, Inc., a Texas
corporation; and General Agents Insurance Company of America, Inc., an Oklahoma
corporation.

     “GNAC Material Adverse Effect” means any condition, circumstance or
development having (i) an adverse effect on the ability to conduct business, the
financial condition, reserves, or the results of operations of GNAC and its
Subsidiaries, in each case that is material to GNAC and its Subsidiaries taken
as a whole, or (ii) a material adverse effect on the ability of GNAC to
consummate the Transactions; provided that GNAC Material Adverse Effect does not
include any such condition, circumstance or development which generally
adversely affects the U.S. economy, U.S. securities markets or the insurance
industry or to the extent it is attributable to (x) the accretion of discount,
or the declaration or payment of dividends, on Preferred Stock, (y) expenses
incurred by GNAC in respect of the Transactions, or (z) changes in accumulated
comprehensive income (loss) attributable to realized or unrealized gains or
losses on securities; and provided further that a decrease (excluding amounts
attributable to items referenced in clauses (x), (y) or (z) of the foregoing
proviso) of the total shareholders’ equity of GNAC below the amount thereof at
June 30, 2004 reflected in the GNAC Financial Statements would be material for
the purposes of defining GNAC Material Adverse Effect.

-3-



--------------------------------------------------------------------------------



 



     “GNAC Material Contracts” means:



  (i)   any written agreement, contract, lease, commitment, understanding,
instrument or obligation to which GNAC or any of its Subsidiaries is a party or
by which GNAC or any of its Subsidiaries or any of their respective properties
may be bound upon which any substantial part of the GNAC Business is dependent
or which, if Breached, could reasonably be expected to have a GNAC Material
Adverse Effect;     (ii)   any written agreement, contract, lease, commitment,
understanding, instrument or obligation which provides for the sale or lease
after the date hereof of any of the assets of GNAC or its Subsidiaries other
than in the ordinary course of business; or     (iii)   any agreement filed as
an exhibit to the GNAC 2003 Form 10-K Report.

     “GNAC Options” means options granted under any of the GNAC Stock Plans and
related option agreements.

     “GNAC Pension Plan” has the meaning set forth in Section 4.20(d).

     “GNAC Quarterly Statement” has the meaning set forth in Section 4.9.

     “GNAC Required Consents” has the meaning set forth in Section 4.6(c).

     “GNAC Required Statutory Approvals” has the meaning set forth in Section
4.5.

     “GNAC SEC Documents” has the meaning set forth in Section 4.10.

     “GNAC Shareholder Approval” means approval of the Sale by (i) the holders
of not less than a majority of the outstanding Voting Stock (including shares of
Voting Stock held by Interested Shareholders) present in person or by proxy at
the Shareholder Meeting and voting for or against, or expressly abstaining from
voting on, the Transactions and (ii) the holders of not less than a majority of
the outstanding Common Stock (excluding all shares of Voting Stock held by
Interested Shareholders) present in person or by proxy at the Shareholder
Meeting and voting for or against the Transactions.

     “GNAC Significant Subsidiaries” means the GNAC Insurance Subsidiaries;
National Specialty Lines, Inc., a Florida corporation; DLT Insurance Adjusters,
Inc., a Florida corporation; and GAINSCO Service Corp., a Texas corporation.

     “GNAC Stock Plans” means GNAC’s 1990 and 1995 Stock Option Plans and GNAC’s
1998 Long-Term Incentive Plan.

     “GNAC Subsidiaries” means the Subsidiaries of GNAC.

     “GNAC Subsidiary Securities” has the meaning set forth in Section 4.4.

     “good faith”, when used in respect of any action, means that the action was
taken (i) with honesty of intention, (ii) without knowledge of circumstances
which ought to put the Person taking such action on inquiry, and (iii) without
intention to take any improper advantage of another.

-4-



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any U.S. federal, state, local, foreign,
supernational or supranational court or tribunal, governmental, regulatory or
administrative agency, department, bureau, authority, commission or arbitral
panel.

     “Interested Shareholder” means (i) GMSP, (ii) Stallings, (iii) any director
or executive officer (as defined in Rule 3b-7 under the Exchange Act) of GNAC,
or (iv) any Affiliate or Associate of any Person referenced in clauses (i),
(ii) or (iii).

     “IRS” means the Internal Revenue Service.

     “Material Activity” has the meaning set forth in Section 6.4(d).

     “Material Adverse Market Condition” shall mean the occurrence of any of the
following: (i) a general moratorium in commercial banking activities in the
State of Texas has been declared by either Federal or Texas State authorities;
(ii) a reduction of more than 30% in the Standard & Poor’s 500 Index from the
amount thereof at the close of business on the date of this Agreement; or
(iii) the formal declaration by the United States of a national emergency or
war.

     “NYSE” means the New York Stock Exchange.

     “Permitted Assignee” has the meaning set forth in Section 11.3.

     “Permitted Encumbrances” means (i) liens for Taxes not yet due and payable;
(ii) mechanics’, carriers’, workers’, repairers’ and other similar liens arising
or incurred in the ordinary course of business relating to obligations as to
which there is no default on the part of the obligor; (iii) liens arising in the
ordinary course of business incident to the purchase and sale of securities and
other investments or the holding thereof by banks, brokerage firms, custodians
and intermediaries for the benefit of GNAC or its Subsidiaries; (iv) exceptions
which do not materially affect the use or occupancy of the real property covered
thereby; and (v) such other recorded liens, imperfections in title, charges,
easements, restrictions and encumbrances which do not materially affect the use
or occupancy of the property.

     “Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including any
Governmental Authority.

     “Preferred Stock” means the authorized preferred stock, par value $100.00
per share, of GNAC.

     “Preferred Preemptive Rights” means the preemptive rights of the holders of
the Series A Preferred Stock and Series C Preferred Stock under the Prior
Agreements and the rights of Stallings and his assigns under the Prior Series B
Agreement.

     “Prior Agreements” means the Prior Series A Agreements and the Prior
Series C Agreement.

     “Prior Series A Agreements” means (i) the Securities Purchase Agreement
dated June 29, 1999 between GMSP and GNAC; and (ii) the letter dated March 23,
2001 from GNAC to GMSP concerning the redemption of the Series A Preferred
Stock.

     “Prior Series B Agreement” means the Securities Purchase Agreement dated as
of February 26, 2001 between Stallings and GNAC (as amended by the First
Amendment to Securities Purchase Agreement dated as of March 23, 2001)

-5-



--------------------------------------------------------------------------------



 



     “Prior Series C Agreement” means the Securities Purchase Agreement dated as
of February 26, 2001 between GMSP and GNAC (as amended by the First Amendment to
Securities Purchase Agreement dated as of March 23, 2001).

     “Proceedings” means all complaints, claims, prosecutions, indictments,
proceedings, actions, suits, investigations, and inquiries by or before any
arbitrator or Governmental Authority, whether civil, criminal, administrative,
arbitrative or investigative.

     “Proxy Statement” has the meaning set forth in Section 5.8.

     “Purchased Securities” has the meaning set forth in Section 2.1(a).

     “Registration Expenses” has the meaning set forth in Section 6.4(f).

     “Registration Statement” has the meaning set forth in Section 6.4(b).

     “Reis” means James R. Reis.

     “Reis Group” means Reis and Reis LLC together with their respective
Affiliates, Associates and employees.

     “Reis Investment Agreement” means the Stock Investment Agreement of even
date herewith between GNAC and Reis LLC.

     “Reis LLC” has the meaning set forth in the introductory paragraph of this
Agreement.

     “Reis LLC Material Adverse Effect” means any condition, circumstance or
development having a material adverse effect on the ability of Reis LLC to
consummate the Transactions.

     “Sale” has the meaning set forth in Section 2.1(a).

     “SAP” means the insurance accounting practices required or permitted by the
GNAC Applicable Insurance Department applicable to the specified Person(s)
consistently applied by such Person(s).

     “SEC” means the Securities and Exchange Commission.

     “Securities Act” means the Securities Act of 1933, as amended.

     “Series A Preferred Stock” means the Series A Convertible Preferred Stock,
par value $100.00 per share, of GNAC.

     “Series A Warrant” means the Series A Warrant expiring October 4, 2004 to
purchase an aggregate of 1,550,000 shares of Common Stock at an exercise price
of $2.25 per share.

     “Series B Exchange Value” has the meaning set forth in Section 2.1(a).

     “Series B Preferred Stock” means the Series B Convertible Redeemable
Preferred Stock, par value $100.00 per share, of GNAC.

     “Series B Warrant” means the Series B Warrant expiring October 4, 2006 to
purchase an aggregate of 1,550,000 shares of Common Stock at an exercise price
of $2.5875 per share.

-6-



--------------------------------------------------------------------------------



 



     “Series C Preferred Stock” means the Series C Redeemable Preferred Stock,
par value $100.00 per share, of GNAC.

     “Shareholder Meeting” means the special meeting of the holders of the
GNAC’s Common Stock at which the Transactions are submitted to shareholders for
their approval.

     “Special Committee” means the Special Committee of the Board, consisting of
Harden H. Wiedemann, John H. Williams and Joel C. Puckett, and of which Sam
Rosen is an advisory member, or any successor committee comprised of independent
and disinterested directors of GNAC.

     “Stallings” means Robert W. Stallings.

     “Stallings Group” means Stallings together with his Affiliates, Associates
and employees.

     “Stallings Investment Agreement” means the Stock Investment Agreement of
even date herewith between Stallings and GNAC.

     “Stallings Warrant” means the Warrant expiring March 23, 2006 to purchase
an aggregate of 1,550,000 shares of Common Stock at an exercise price of $2.25
per share.

     “Subsidiary” means, with respect to any Person, any corporation or other
entity (including partnerships and other business associations) in which the
Person directly or indirectly owns at least a majority of the outstanding voting
securities or other equity interests having the power, under ordinary
circumstances, to elect a majority of the directors, or otherwise to direct the
management and policies, of such corporation or other entity.

     “Superior Proposal” has the meaning set forth in Section 6.6(b).

     “Survival Date” has the meaning set forth in Section 10.1.

     “Taxes” means all federal, state, local and foreign income, franchise,
property, sales, use, excise and other taxes, including without limitation
obligations for withholding taxes from payments due or made to any other Person
and any interest, penalties or additions to taxes.

     “Tax Returns” means all original and amended returns, declarations,
certifications, statements, notices, elections, estimates, reports, claims for
refund and information returns relating to or required to be filed or maintained
in connection with any Tax, together with all schedules and attachments thereto.

     “TBCA” means the Texas Business Corporation Act, as amended.

     “Third Party Transaction” means any transaction between GNAC or any of its
Subsidiaries and any Person or Persons other than any member of the Reis Group,
the Stallings Group or the GMSP Group (i) that would involve the acquisition,
directly or indirectly, by such Person or Persons in the aggregate of (x) Equity
Securities that would represent 10% or more, or the right to acquire 10% or
more, of the Common Stock of GNAC outstanding on the date hereof, (y) any other
class or classes or series of Equity Securities, or (z) assets of GNAC
(including the capital stock of any Subsidiaries of GNAC) or any of its
Subsidiaries that generate or constitute more than 10% of the revenues, income
or assets of GNAC and its Subsidiaries, or (ii) that by its terms would prevent
the consummation of the Transactions.

     “Transactions” means the Sale and the other transactions contemplated by
this Agreement.

-7-



--------------------------------------------------------------------------------



 



     “Transaction Proposal” has the meaning set forth in Section 6.6(a).

     “U.S.” means the United States of America.

     “Voting Stock” means the outstanding shares of capital stock entitled to
vote in the election of directors of GNAC, including the Common Stock, the
Series A Preferred Stock and the Series B Preferred Stock. References in this
Agreement to numbers of shares of Voting Stock are references to the combined
number of shares of Common Stock outstanding on the date of determination and
the number of shares of Common Stock then issuable upon conversion of the
Series A Preferred Stock and the Series B Preferred Stock. On the date of this
Agreement there were 28,703,069 shares of Voting Stock outstanding and entitled
to vote generally.

     1.2 Usage. In this Agreement, unless a clear contrary intention appears:

          (a) the singular number includes the plural number and vice versa;

          (b) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

          (c) reference to any gender includes each other gender or, in the case
of an entity, the neuter;

          (d) reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;

          (e) reference to any law means such law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder and reference to
any section or other provision of any law means that provision of such law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision;

          (f) “hereunder”, “hereof”, “hereto” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision thereof;

          (g) “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

          (h) “or” is used in the inclusive sense of “and/or”;

          (i) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”;

          (j) references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto;

          (k) captions in this Agreement are for convenience only and in no way
define, limit or describe the scope or intent of any provisions of this
Agreement, nor in any way affect any such provisions; and

-8-



--------------------------------------------------------------------------------



 



          (l) all accounting terms not defined in this Agreement shall have the
respective meanings determined under GAAP.

ARTICLE II.
TERMS OF THE TRANSACTION

     2.1 The Sale. At the Closing, and on the terms and subject to the
conditions set forth in this Agreement, (i) GNAC shall issue and deliver to Reis
LLC 6,729,871 shares of Common Stock (the “Purchased Securities”) and (ii) in
exchange for the Purchased Securities Reis LLC shall pay GNAC in immediately
available funds the sum of $4,037,922.60 (the “Sale”).

ARTICLE III.
CLOSING AND CLOSING DATE

     3.1 The Closing. The closing of the Transactions (the “Closing”) shall take
place (i) at the offices of Jackson Walker L.L.P., 901 Main Street, Suite 6000,
Dallas, Texas 75202 at 10:00 a.m., local time, on the third Business Day
following the satisfaction or waiver (subject to Applicable Law) of each of the
conditions to the obligations of the parties set forth in Articles VII and VIII
hereof, or (ii) at such other time or place or on such other date as the parties
hereto shall agree.

     3.2 Closing Date. The date on which the Closing is required to take place
is herein referred to as the “Closing Date”. All Closing transactions shall be
deemed to have occurred simultaneously.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF GNAC

     GNAC represents and warrants to Reis LLC the following:

     4.1 Organization and Qualification. Each of GNAC and the GNAC Significant
Subsidiaries is a corporation or other entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of incorporation or
organization, and has corporate or other power and authority to own all of its
properties and assets and to carry on its business as now being conducted. Each
of GNAC and the GNAC Significant Subsidiaries is duly qualified and in good
standing to transact business in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary, except where the failure to be in good standing or
to be duly qualified would not, individually or in the aggregate, have or
reasonably be expected to have a GNAC Material Adverse Effect.

     4.2 Capitalization. The authorized capital stock of GNAC consists of
250,000,000 shares of Common Stock and 10,000,000 shares of Preferred Stock. As
of the close of business on June 30, 2004 (the “Capitalization Date”):
21,169,736 shares of Common Stock were issued and outstanding; 31,620 shares of
Series A Preferred Stock were issued and outstanding; 3,000 shares of Series B
Preferred Stock were issued and outstanding; 3,000 shares of Series C Preferred
Stock were issued and outstanding; 844,094 shares of Common Stock were held in
GNAC’s treasury; there were outstanding GNAC Options with respect to 723,268
shares of Common Stock and (excluding the Stallings Warrant, the Series A
Warrant and the Series B Warrant) there were no warrants outstanding. Since the
Capitalization Date, except as disclosed in Section 4.2 of the GNAC Disclosure
Letter, GNAC (i) has not issued any shares of Common Stock other than upon the
exercise or vesting of GNAC Options outstanding on such date as set forth in
Section 4.2 of the GNAC Disclosure Letter; (ii) has not granted any options or
rights to purchase or acquire shares of Common Stock under the GNAC Stock Plans
or otherwise; and (iii) has not split, combined or reclassified any of its
shares of capital stock. All of the outstanding shares of Common

-9-



--------------------------------------------------------------------------------



 



Stock have been duly authorized and validly issued and are fully paid and
nonassessable and, except for the Preferred Preemptive Rights, are free of
preemptive rights. Except as disclosed in this Section 4.2 or in Section 4.2 of
the GNAC Disclosure Letter or in the GNAC 2003 Form 10-K Report, there are no
outstanding Equity Securities. Except as (i) provided in this Agreement, the
Stallings Investment Agreement, the GMSP Exchange Agreement, the Prior
Agreements and the respective Statements of Resolution designating the Preferred
Stock, or (ii) disclosed in Section 4.2 of the GNAC Disclosure Letter, there are
no outstanding obligations of GNAC or any Subsidiary to repurchase, redeem or
otherwise acquire any Equity Securities.

     4.3 Authority Relative to This Agreement.

          (a) GNAC has all requisite power and authority to enter into this
Agreement and, subject to the GNAC Shareholder Approval, the GNAC Required
Statutory Approvals and the GNAC Required Consents, to consummate the
Transactions. The execution and delivery of this Agreement and, subject to GNAC
Shareholder Approval, the consummation by GNAC of the Transactions have been
duly authorized by all necessary corporate action on the part of GNAC, including
that the directors of GNAC (other than Hugh M. Balloch, John C. Goff, and
Stallings) have unanimously approved and authorized the consummation of the
Transactions by GNAC. This Agreement has been duly and validly executed and
delivered by GNAC and, assuming the due authorization, execution and delivery
hereof by Reis LLC, constitutes the valid and binding obligation of GNAC,
enforceable against GNAC in accordance with its terms, except as would be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally and except that the availability of equitable remedies, including
specific performance, may be subject to the discretion of any court before which
any proceeding therefor may be brought.

          (b) When issued and delivered pursuant to this Agreement against
payment therefor, the Purchased Securities will have been duly authorized,
issued and delivered and will constitute valid and legally binding obligations
of GNAC entitled to the benefits provided therein. When issued and delivered
pursuant to the Agreement against payment therefor, the Purchased Securities
will be fully paid and nonassessable. Except for the Preferred Preemptive Rights
(which have been waived), the issuance of the Purchased Securities will not be
subject to any preemptive or similar rights.

     4.4 Subsidiaries. GNAC owns, directly or indirectly, of record all the
outstanding shares of capital stock of each of its Subsidiaries, free and clear
of any Encumbrance of any kind, and there are no irrevocable proxies with
respect to any such shares. Except for securities owned by GNAC or as disclosed
in this Section or in Section 4.4 of the GNAC Disclosure Letter or the GNAC SEC
Documents, there are no outstanding (i) shares of capital stock or other voting
securities of any Subsidiary of GNAC; (ii) securities of GNAC or any of its
Subsidiaries convertible into or exchangeable for shares of capital stock or
other voting securities or ownership interests in any such Subsidiary; or
(iii) options or other rights to acquire from GNAC or any of its Subsidiaries,
or other obligations of GNAC or any of its Subsidiaries to issue, any capital
stock, voting securities or other ownership interests in, or any securities
convertible into or exchangeable for any capital stock, voting securities or
ownership interests in, any of the Subsidiaries of GNAC, or to grant, extend or
enter into any subscription, warrant, right, convertible or exchangeable
security or other similar agreement or commitment (the items in clauses (i),
(ii) and (iii) being referred to collectively as “GNAC Subsidiary Securities”).
There are no outstanding obligations of GNAC or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any outstanding GNAC Subsidiary
Securities. Except to the extent that any of the GNAC Significant Subsidiaries
is a “significant subsidiary” as such term is used in Rule 1-02(w) of
Regulation S-X as promulgated under the Securities Act, GNAC does not have a
“significant subsidiary” as such term is used in Rule 1-02(w) of Regulation S-X
as promulgated under the Securities Act.

-10-



--------------------------------------------------------------------------------



 



     4.5 Statutory Approvals. Except for filings under the Exchange Act, with
the GNAC Applicable Insurance Departments and as otherwise set forth in Section
4.5 of the GNAC Disclosure Letter or otherwise contemplated by this Agreement,
no declaration, filing or registration with, or notice to or authorization,
consent or approval of any Governmental Authority is necessary for the execution
and delivery of this Agreement by GNAC or the consummation by GNAC of the
Transactions, the failure to obtain, make or give which could reasonably be
expected to have a GNAC Material Adverse Effect (the “GNAC Required Statutory
Approvals”), it being understood that references in this Agreement to
“obtaining” such GNAC Required Statutory Approvals shall mean making such
declarations, filings or registrations; giving such notice; obtaining such
consents or approvals; and having such waiting periods expire as are necessary
to avoid a violation of law.

     4.6 Non-Contravention. Subject to obtaining the GNAC Required Statutory
Approvals and the receipt of the GNAC Shareholder Approval, the execution and
delivery of this Agreement by GNAC do not, and the consummation of the
Transactions will not, result in any violation by GNAC or any of its
Subsidiaries under any provisions of:

          (a) the Articles of Incorporation, Bylaws or similar governing
documents of GNAC or any of its Subsidiaries;

          (b) any statute, law, ordinance, rule, regulation, judgment, decree,
order, injunction, writ, permit or license of any Governmental Authority
applicable to GNAC or any of its Subsidiaries or any of their respective
properties or assets; or

          (c) subject to obtaining the third-party consents or other approvals
set forth in Section 4.6 of the GNAC Disclosure Letter (the “GNAC Required
Consents”), any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, contract, GNAC Employee Benefit Plan, lease or
other instrument, obligation or agreement of any kind to which GNAC or any of
its Subsidiaries is now a party or by which it or any of its properties or
assets may be bound or affected;

excluding from the foregoing clauses (b) and (c) such violations as could not,
in the aggregate, reasonably be expected to have a GNAC Material Adverse Effect.

     4.7 Authorizations. Except as described in Section 4.7 of the GNAC
Disclosure Letter or the GNAC SEC Documents, GNAC and each of the GNAC Insurance
Subsidiaries have obtained all licenses, certificates of authority, permits,
authorizations, orders and approvals of, and have made all registrations or
filings with, all Governmental Authorities as required in connection with the
conduct of its business as currently conducted, and with respect to which a
failure to so obtain would have a GNAC Material Adverse Effect (collectively,
the “GNAC Authorizations”). All such GNAC Authorizations are valid and in full
force and effect. Except as would not cause a GNAC Material Adverse Effect, no
notice that GNAC or any of the GNAC Insurance Subsidiaries is in violation of
any such GNAC Authorization has been received by GNAC or any of the GNAC
Insurance Subsidiaries, or to the knowledge of GNAC, recorded or published, and
no Proceeding is pending or, to the knowledge of GNAC threatened, to revoke or
limit any of them such as reasonably would be expected to cause a GNAC Material
Adverse Effect.

     4.8 Compliance with Laws. Except as set forth in the GNAC Disclosure Letter
or the GNAC SEC Documents or GNAC Financial Statements, and in addition to the
representations and warranties contained in Section 4.7 relating to GNAC
Authorizations, to the knowledge of GNAC, GNAC and its Subsidiaries are in
compliance with all Applicable Laws applicable to GNAC and its Subsidiaries, the
failure to comply with which, individually or in the aggregate, could reasonably
be expected to have a GNAC Material Adverse Effect. Furthermore, except as is
disclosed in the GNAC Disclosure Letter or the GNAC SEC Documents or GNAC
Financial Statements, or as would not cause a

-11-



--------------------------------------------------------------------------------



 



GNAC Material Adverse Effect, to the knowledge of GNAC, neither GNAC nor any of
its Subsidiaries has received any notice alleging non-compliance with any of the
aforementioned Applicable Laws.

     4.9 Statutory Financial Statements. GNAC has heretofore made (or will make
prior to Closing) available to Reis LLC copies of the annual statements of the
GNAC Insurance Subsidiaries as filed with the GNAC Applicable Insurance
Department (the “GNAC Annual Statements”) for the years ended December 31, 2001,
2002, and 2003 and copies of the quarterly statement of the GNAC Insurance
Subsidiaries to the GNAC Applicable Insurance Department for the quarter ended
June 30, 2004 (and any subsequent quarterly statements filed between the date
hereof and the Closing Date) (the “GNAC Quarterly Statement”). The balance
sheets of each of the GNAC Insurance Subsidiaries as of December 31, 2003, and
the related statements of income and cash flow for the year then ended, included
in the GNAC Annual Statement for the year ended December 31, 2003, were prepared
in conformity with SAP, except as otherwise noted therein, for the period
covered thereby and fairly present the statutory financial position of such GNAC
Insurance Subsidiary as at the date thereof and the results of operations and
cash flow of such GNAC Insurance Subsidiary for the period then ended. The
balance sheets of the GNAC Insurance Subsidiaries and the related statements of
income and cash flow included in the GNAC Quarterly Statements were prepared in
conformity with SAP applicable to interim financial statements consistently
applied during the period involved, except as otherwise noted therein, subject
to normal year-end adjustments, and fairly present the statutory financial
position of such GNAC Insurance Subsidiary as at the dates thereof and the
results of operations and cash flow of such GNAC Insurance Subsidiary for the
periods then ended. Without limiting the generality of the foregoing and subject
to the cautionary statements regarding reserves contained under “BUSINESS—Unpaid
Claims and Claim Adjustment Expenses” and elsewhere in the GNAC 2003 Form 10-K
Report, the reserves carried on the GNAC Annual Statement for the year ended
December 31, 2003 and the GNAC Quarterly Statement for the payment of estimated
claims and claim adjustment expenses for both reported and unreported claims
were (i) reported in accordance with SAP and (ii) believed by GNAC at that time
to be adequate to cover the amounts GNAC expected the GNAC Insurance
Subsidiaries to pay on incurred claims based on facts and circumstances then
known. The admitted assets of each GNAC Insurance Subsidiary as determined under
Applicable Laws are in an amount at least equal to the minimum amounts required
by Applicable Laws.

     4.10 GNAC SEC Documents and GNAC Financial Statements. Except as set forth
in Section 4.10 of the GNAC Disclosure Letter or as could not reasonably be
expected to have a GNAC Material Adverse Effect, GNAC and the GNAC Insurance
Subsidiaries have timely filed all reports, registration statements proxy
statements, and other filings, together with any amendments required to be made
with respect thereto, that were required to be filed with the SEC after
December 31, 2000 and prior to the date of this Agreement (collectively, the
“GNAC SEC Documents”). GNAC has or will have made available to Reis LLC prior to
the Closing copies of each registration statement, offering circular, report,
definitive proxy statement, information statement, and correspondence filed,
furnished or submitted by it with or to the SEC with respect to periods since
January 1, 2001 through the date of this Agreement, and will promptly provide
Reis LLC with each such registration statement, offering circular, report,
definitive proxy statement, information statement, and correspondence filed,
furnished or submitted by it with or to the SEC after the date hereof, each in
the form (including exhibits and any amendments thereto) filed with the SEC.

     As of their respective dates, and except as set forth in Section 4.10 of
the GNAC Disclosure Letter, each of the GNAC SEC Documents, including the
financial statements, exhibits and schedules thereto, filed or circulated prior
to the date hereof complied (and each of the documents filed by GNAC with the
SEC after the date of this Agreement will comply) in all material respects as to
form with applicable federal securities laws and did not (or, in the case of
documents filed after the date of this Agreement, will not) contain any untrue
statement of a material fact or omit to state a material fact

-12-



--------------------------------------------------------------------------------



 



required to be stated therein or necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

     Each of GNAC’s consolidated statements of condition or balance sheets
included in or incorporated by reference into the GNAC SEC Documents, including
the related notes and schedules, fairly presented in accordance with GAAP the
consolidated financial position of GNAC and its Subsidiaries as of the date of
such statement of condition or balance sheet and each of the consolidated
statements of income, cash flows and shareholders’ equity included in or
incorporated by reference into GNAC SEC Documents, including any related notes
and schedules (collectively, the foregoing financial statements and related
notes and schedules are referred to as the “GNAC Financial Statements”), fairly
presented the consolidated results of operations, cash flows and shareholders’
equity, as the case may be, of GNAC and its Subsidiaries for the periods set
forth therein (subject, in the case of unaudited interim statements, to normal
year-end audit adjustments and the absence of certain notes), in each case in
accordance with GAAP except as may be noted therein or in Section 4.10 of the
GNAC Disclosure Letter.

     4.11 Investments. Except as disclosed in Section 4.11 of the GNAC
Disclosure Letter or the GNAC SEC Documents, GNAC and each of its Subsidiaries
has good and marketable title, free and clear of all Encumbrances other than
Permitted Encumbrances, to all of its investment assets reflected in the GNAC
Quarterly Statement for June 30, 2004, or acquired after June 30, 2004, other
than investment assets that (i) have been sold or disposed of in the normal
course of business or (ii) have been pledged for the benefit of policyholders in
accordance with the requirements of state Governmental Authorities. All such
investments are properly treated and valued as admitted assets in accordance
with the regulations of the GNAC Applicable Insurance Department and the
National Association of Insurance Commissioners.

     4.12 Absence of Changes. Except as contemplated by this Agreement or as set
forth in the GNAC Disclosure Letter or the GNAC SEC Documents, since
December 31, 2003, the GNAC Business has been operated in the ordinary and usual
course and neither GNAC nor any of any of its Subsidiaries has entered into any
agreement that would require GNAC or any of its Subsidiaries to operate the GNAC
Business other than in the ordinary and usual course.

     4.13 No Undisclosed Liabilities. To the knowledge of GNAC, none of GNAC or
any of its Subsidiaries has any liabilities or obligations except (i) as and to
the extent set forth in the GNAC Financial Statements or contemplated in the
notes thereto or in the GNAC SEC Documents, (ii) liabilities and obligations
incurred in the ordinary course of business since the date of the GNAC Financial
Statements, (iii) as would not have a GNAC Material Adverse Effect, (iv) as part
of the transactions contemplated in this Agreement, the GMSP Exchange Agreement
or the Stallings Investment Agreement, or (v) as set forth in the GNAC
Disclosure Letter.

     4.14 Litigation. Except as set forth in Section 4.14 of the GNAC Disclosure
Letter or the GNAC SEC Documents or GNAC Financial Statements, as of the date of
this Agreement there are no Proceedings pending or, to the knowledge of GNAC,
threatened, against GNAC or any of its Subsidiaries, which (i) have, or, if
adversely determined, could reasonably be expected to have a GNAC Material
Adverse Effect, (ii) state a claim against GNAC or its officers or directors for
a violation of securities laws, or (iii) seek specifically to prevent, restrict
or delay consummation of the Transactions or fulfillment of any of the
conditions of this Agreement. Except as set forth in Section 4.14 of the GNAC
Disclosure Letter or the GNAC SEC Documents or the GNAC Financial Statements,
there are no orders, writs, injunctions, judgments, and decrees of any
Governmental Authority outstanding against GNAC or any of its Subsidiaries,
except for such orders, writs, injunctions, judgments and decrees as could not
individually or in the aggregate reasonably be expected to have a GNAC Material
Adverse Effect. Except for regular periodic assessments in the ordinary course
of business or assessments based on developments which are publicly known within
the insurance industry, to the knowledge of GNAC, no claim or

-13-



--------------------------------------------------------------------------------



 



assessment is pending or threatened against any GNAC Insurance Subsidiary by
(i) any state insurance guaranty associations in connection with such
association’s fund relating to insolvent insurers or (ii) any assigned risk plan
or other involuntary market plan which if determined adversely could,
individually or in the aggregate, be reasonably expected to result in a cost to
GNAC or any of its Subsidiaries of an amount in excess of $500,000, which in
either case individually or in the aggregate could reasonably be expected to
have a GNAC Material Adverse Effect.

     4.15 Insurance Business. All policies of insurance issued by the GNAC
Insurance Subsidiaries and in force on the date hereof are, and on the Closing
Date will be, to the extent required by Applicable Law, in all material respects
on forms approved by applicable insurance regulatory authorities or which have
been filed with and not objected to by such authorities within the period
provided for such objection, except as could not reasonably be expected to have
a GNAC Material Adverse Effect. Any premium rates required to be filed with or
approved by insurance regulatory authorities have been so filed or approved and
the premiums charged conform thereto in all material respects, except as could
not reasonably be expected to have a GNAC Material Adverse Effect.

     4.16 Regulatory Filings. GNAC has heretofore made available to Reis LLC all
material registrations, filings or submissions (other than policy filings or
rate filings) made by or on behalf of GNAC or any of the GNAC Insurance
Subsidiaries with or to any insurance regulatory authority and all reports of
examination issued by any insurance regulatory authority since January 1, 2000.
Except as disclosed in Section 4.16 of the GNAC Disclosure Letter, GNAC and the
GNAC Insurance Subsidiaries have filed all reports, statements, documents,
registrations, filings or submissions required to be filed with any Governmental
Authority, except with respect to which the failure to file individually or in
the aggregate does not adversely affect their respective licenses or authority
as an insurance company in any jurisdiction or does not otherwise have a GNAC
Material Adverse Effect. All such registrations, filings and submissions were in
material compliance with applicable law when filed, and no material deficiencies
have been asserted with respect thereto.

     4.17 Reinsurance, Coinsurance and Underwriting Management.

          (a) Except as set forth in Section 4.17 of the GNAC Disclosure Letter
or the GNAC SEC Documents or GNAC Financial Statements, (i) none of the GNAC
Insurance Subsidiaries, nor to the knowledge of GNAC, any other party thereto,
is in default in any material respect under any material coinsurance,
reinsurance, excess insurance, ceding of insurance, assumption of insurance,
facultative or indemnification insurance treaties, agreements or arrangements,
including any treaty, agreement or arrangement by, with or through a reinsurance
broker or intermediary, (ii) all such treaties, agreements or arrangements are
in full force and effect, (iii) GNAC has no knowledge that any such treaties,
agreements or arrangements will not be renewed on acceptable terms that are at
least as favorable to GNAC as the terms as they exist on the date of this
Agreement, (iv) no such treaty, agreement or arrangement contains any provision
to the effect that the other party thereto may terminate the treaty or agreement
by reason of the Transactions, and (v) to the knowledge of GNAC there is no
reason to believe that the financial condition of any other party to any such
treaty, agreement or arrangement is impaired such that a default thereunder may
reasonably be anticipated.

          (b) Except as set forth in Section 4.17 of the GNAC Disclosure Letter
or the GNAC SEC Documents or GNAC Financial Statements, (i) GNAC has no
knowledge that any other party to any material agreements to which GNAC or any
of its Subsidiaries is or was a party pursuant to which GNAC or any of its
Subsidiaries served or serves as, or received or receives services from, a
managing general agent, underwriting manager, third party administrator or risk
manager or pursuant to which any of them continues to be obligated to provide
any services, intends to terminate or does not intend to renew any such
agreement on substantially the same terms as presently exist, except those
agreements which have

-14-



--------------------------------------------------------------------------------



 



terminated but for which GNAC or any of its Subsidiaries maintains servicing
obligations, (ii) all such material agreements are in full force and effect,
(iii) neither GNAC nor any of its Subsidiaries, nor to the knowledge of GNAC,
any other party thereto, is in default as to any provision of any such
agreement, (iv) no such agreement contains any provision to the effect that the
other party thereto may terminate the agreement by reason of the Transactions,
and (v), to the knowledge of GNAC, there is no reason to believe that the
financial condition of any other party to any such agreement is impaired such
that a default thereunder may reasonably be anticipated.

     4.18 Labor Matters.

          (a) There are no labor unions or other organizations representing,
purporting to represent or attempting to represent any employees of GNAC or its
Subsidiaries.

          (b) Except as set forth in Section 4.18 of the GNAC Disclosure Letter
or the GNAC SEC Documents or GNAC Financial Statements, there are no
controversies pending or, to the knowledge of GNAC, threatened between GNAC or
any of its Subsidiaries and any of its employees, except as could not be
reasonably be expected to have a GNAC Material Adverse Effect.

     4.19 Environmental Compliance. Except as disclosed in Section 4.19 of the
GNAC Disclosure Letter or the GNAC SEC Documents, to the knowledge of GNAC, (i)
the assets, properties, businesses and operations of GNAC and its Subsidiaries
are in compliance with applicable Environmental Laws, except for such instances
of non-compliance as would not individually or in the aggregate have a GNAC
Material Adverse Effect; (ii) GNAC and its Subsidiaries have obtained and, as
currently operating are in compliance with, all permits necessary for any
Environmental Law for the conduct of the business and operations of GNAC and its
Subsidiaries in the manner now conducted, except for such instances of
non-compliance as would not individually or in the aggregate have a GNAC
Material Adverse Effect; and (iii) neither GNAC nor any of its Subsidiaries nor
any of their respective assets, properties, businesses or operations has
received or is subject to any outstanding order, decree, judgment, complaint,
agreement, claim, citation, notice, or proceeding indicating that GNAC or any of
its Subsidiaries is or may be liable for (A) a violation of any Environmental
Law or (B) any Environmental Liabilities and Costs, except, in each case, for
such liabilities as would not individually or in the aggregate have a GNAC
Material Adverse Effect.

     4.20 Employee Benefit Plans.

          (a) Section 4.20(a) of the GNAC Disclosure Letter includes a complete
list of all material employee benefit plans, contracts, programs, policies,
practices, and other arrangements providing benefits to any employee or former
employee or beneficiary or dependent thereof, sponsored or maintained by GNAC or
its Subsidiaries or to which GNAC or its Subsidiaries contribute or are
obligated to contribute (collectively, “GNAC Employee Benefit Plans”). “GNAC
Employee Benefit Plans” includes all employee welfare benefit plans within the
meaning of Section 3(1) of ERISA and all employee pension benefit plans within
the meaning of Section 3(2) of ERISA. Except as set forth in Section 4.20(a) of
the GNAC Disclosure Letter, GNAC or its Subsidiaries may amend or terminate any
GNAC Employee Benefit Plan without incurring any material liability thereunder.

          (b) With respect to each GNAC Employee Benefit Plan, there has been
made (or will be made prior to the Closing) available to Reis LLC a true,
correct and complete copy of: (i) all plan documents, trust agreements, and
insurance contracts and other agreements relating to funding vehicles; (ii) the
three most recent annual reports on Form 5500 and accompanying schedules, if
any, filed with the IRS; (iii) the current summary plan description, if any;
(iv) the most recent annual financial report, if any, filed with the IRS; and
(v) the most recent determination letter, if any, issued by the IRS. All
financial

-15-



--------------------------------------------------------------------------------



 



statements for each GNAC Employee Benefit Plan have been prepared in all
material respects in compliance with applicable regulations under ERISA.

          (c) All GNAC Employee Benefit Plans which are “employee benefit
plans,” as defined in Section 3(3) of ERISA, in all material respects are in
compliance with and have been administered in compliance with all applicable
requirements of law, including the Code and ERISA, and all unpaid contributions
required to be made to each such plan under the terms of such plan, ERISA or the
Code as of the date hereof have been fully reflected in the appropriate GNAC
Financial Statements except where the failure to do so could not reasonably be
expected to have a GNAC Material Adverse Effect. There is no lien arising under
ERISA against any of the assets of GNAC or any of its Subsidiaries. There are no
threatened or pending claims by or on behalf of the GNAC Employee Benefit Plans,
or by any participant therein, alleging a breach or breaches of fiduciary duties
or violations of Applicable Laws which could result in liability on the part of
GNAC, its officers or directors, or such GNAC Employee Benefit Plans under ERISA
or any other Applicable Law, and to the knowledge of GNAC, there is no basis for
any such claim.

          (d) Section 4.20(d) of the GNAC Disclosure Letter identifies each GNAC
Employee Benefit Plan that is intended to be a “qualified plan” satisfying the
requirements of Section 401(a) of the Code (a “GNAC Pension Plan”). A favorable
IRS determination letter as to the qualification of each GNAC Pension Plan under
Section 401(a) of the Code has been issued and remains in effect and the related
trust has been determined to be exempt from taxation under Section 501(a) of the
Code and any amendment made or event relating to such GNAC Pension Plan
subsequent to the date of such determination letter has not adversely affected
the qualified status of such GNAC Pension Plan. No issue concerning
qualification of any GNAC Pension Plan is pending before or, to the knowledge of
GNAC, threatened by, the IRS. Each GNAC Pension Plan has been administered in
accordance with its terms, except for those terms which are inconsistent with
the changes required by the Code and any regulations and rulings promulgated
thereunder for which changes are not yet required to be made, in which case each
GNAC Pension Plan has been administered in accordance with the provisions of the
Code and such regulations and rulings, and neither GNAC and its Subsidiaries,
nor any fiduciary of any GNAC Pension Plan has done anything which would
adversely affect the qualified status of any GNAC Pension Plan or related trust.
GNAC and its Subsidiaries have performed all obligations required to be
performed by them under, and are not in default under or in violation of, the
terms of any of the GNAC Employee Benefit Plans in any manner that could
reasonably be expected to have a GNAC Material Adverse Effect. None of GNAC or
its Subsidiaries or any other “disqualified person” (as defined in Section 4975
of the Code) or “party-in-interest” (as defined in Section 3(14) of ERISA) has
engaged in any “prohibited transaction” (as such term is defined in Section 4975
of the Code or Section 406 of ERISA), which could subject any GNAC Employee
Benefit Plan (or its related trust), GNAC or its Subsidiaries or any officer,
director or employee of GNAC or its Subsidiaries to the tax or penalty imposed
under Section 4975 of the Code or Section 502(i) of ERISA; and, to the knowledge
of GNAC, all “fiduciaries,” as defined in Section 3(21) of ERISA, with respect
to the GNAC Employee Benefit Plans have complied in all material respects with
the requirements of Section 404 of ERISA.

          (e) None of the GNAC Employee Benefit Plans is subject to Section 412
of the Code. None of GNAC, its Subsidiaries or ERISA Affiliates maintains, or
has any liability with respect to, a GNAC Pension Plan that is subject to Title
IV of ERISA.

          (f) GNAC and its Subsidiaries have no liability for life, health,
medical or other welfare benefits to former employees or beneficiaries or
dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA, and at no expense to
GNAC or its Subsidiaries.

-16-



--------------------------------------------------------------------------------



 



     4.21 Tax Matters. GNAC and each of its Subsidiaries has filed all Tax
Returns required to be filed by it, or requests for extensions to file such Tax
Returns have been timely filed and granted and have not expired, except for such
failures to file as would not individually or in the aggregate have a GNAC
Material Adverse Effect. GNAC and each of its Subsidiaries has paid (or GNAC has
paid on its behalf) or made provision for all Taxes shown as due on such Tax
Returns. The most recent GNAC Financial Statements contained in the GNAC SEC
Documents reflect adequate reserves for all Taxes payable by GNAC and its
Subsidiaries for all taxable periods and portions thereof accrued through the
date of such financial statements. To the knowledge of GNAC, no material
deficiencies or adjustments exist or have been asserted with respect to Taxes of
GNAC or any of its Subsidiaries and neither GNAC nor any of its Subsidiaries has
received notice that it has not filed a Tax Return or paid any Taxes required to
be filed or paid which could reasonably be expected to have a GNAC Material
Adverse Effect. No audit, examination, investigation, action, suit, claim or
proceeding relating to the determination, assessment or collection of any Tax of
GNAC or any of its Subsidiaries is currently in process or pending, except as
disclosed in Section 4.21 of the GNAC Disclosure Letter. No waiver or extension
of any statute of limitations relating to the assessment or collection of any
Tax of GNAC or any of its Subsidiaries is in effect.

     4.22 Brokers. Except for such Persons as set forth in Section 4.22 of the
GNAC Disclosure Letter, no broker, finder, or other investment banker or other
Person is or will be entitled to receive any brokerage, finder’s or other fee or
commission (any such fees or commissions shall be borne by GNAC) in connection
with this Agreement or the Transactions based upon agreements made by or on
behalf of GNAC or any of its Subsidiaries.

     4.23 Prior Private Offerings. Since December 31, 2000: (i) all securities
offered or sold by GNAC which were not registered pursuant to the Securities Act
and applicable state securities laws, were offered or sold pursuant to valid
exemptions from the Securities Act and applicable state securities laws and
(ii) no private offering memorandum or other information furnished (whether in
writing or orally) to any offeree or purchaser of such securities, at the time
of delivery of such private offering memorandum or other information, contained
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.

     4.24 Private Offering of the Securities. GNAC has not offered, and will not
offer, the Purchased Securities or any part thereof or any similar securities
for issue or sale to, or has solicited or will solicit any offer to acquire any
of the same from, any person so as to bring the issuance and sale of the
Purchased Securities within the provisions of Section 5 of the Securities Act.

     4.25 Disclosure Controls; Reports of Evidence of a Material Violation.

          (a) The management of GNAC has (x) implemented disclosure controls and
procedures (as defined in Rule 13a-15(e) of the Exchange Act) to ensure that
material information relating to GNAC, including its consolidated Subsidiaries,
is made known to the management of GNAC by others within those entities, and
(y) has disclosed, based on its most recent evaluation, to GNAC’s outside
auditors and the audit committee of the Board (A) all significant deficiencies
and material weaknesses in the design or operation of internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) which are
reasonably likely to adversely affect GNAC’s ability to record, process,
summarize and report financial data and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in
GNAC’s internal control over financial reporting. A summary of any of those
disclosures made by management to GNAC’s auditors and audit committee is set
forth in Section 4.25(a) of the GNAC Disclosure Letter.

-17-



--------------------------------------------------------------------------------



 



          (b) Since December 31, 2001 and except as set forth in the GNAC
Disclosure Letter, the GNAC SEC Documents or the GNAC Financial Statements,
(x) neither GNAC nor any of its Subsidiaries nor, to the knowledge of the
officers of GNAC, any director, officer, employee, auditor, accountant or
representative of GNAC or any of its Subsidiaries has received or otherwise had
or obtained knowledge of any material complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of GNAC or any of its Subsidiaries or their
respective internal accounting controls, including any material complaint,
allegation, assertion or claim that GNAC or any of its Subsidiaries has engaged
in questionable accounting or auditing practices, and (y) no attorney
representing GNAC or any of its Subsidiaries, whether or not employed by GNAC or
any of its Subsidiaries, has reported evidence of a material violation of U.S.
securities laws or regulations, breach of fiduciary duty or similar violation by
GNAC or any of its officers, directors, employees or agents to the Board of GNAC
or any committee thereof or to any director or officer of GNAC.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF REIS LLC

     Reis LLC represents and warrants to GNAC that:

     5.1 Authority Relative to This Agreement. Reis LLC has all requisite power
and authority to enter into this Agreement and to consummate the Transactions.
This Agreement has been duly and validly executed and delivered by Reis LLC and,
assuming the due authorization, execution and delivery hereof by GNAC,
constitutes the valid and binding obligation of Reis LLC, enforceable against
Reis LLC in accordance with its terms, except as would be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally and except that
the availability of equitable remedies, including specific performance, may be
subject to the discretion of any court before which any proceeding therefor may
be brought.

     5.2 Statutory Approvals. Except for (i) filings under the Exchange Act and
with the GNAC Applicable Insurance Departments, and (ii) as otherwise
contemplated by this Agreement, no declaration, filing or registration with, or
notice to or authorization, consent or approval of any Governmental Authority is
necessary for the execution and delivery of this Agreement by Reis LLC or the
consummation by Reis LLC of the Transactions, the failure to obtain, make or
give which could reasonably be expected to have a Reis LLC Material Adverse
Effect.

     5.3 Non-Contravention. The execution and delivery of this Agreement by Reis
LLC does not, and the consummation of the Transactions will not, result in any
violation by Reis LLC under any provisions of:

          (i) the articles of organization, operating agreement or regulations,
or similar governing documents of Reis LLC;

          (ii) any statute, law, ordinance, rule, regulation, judgment, decree,
order, injunction, writ, permit or license of any Governmental Authority
applicable to Reis LLC or any of its properties or assets; or

          (iii) any note, bond, mortgage, indenture, deed of trust, license,
franchise, permit, concession, contract, lease or other instrument, obligation
or agreement of any kind to which Reis LLC is now a party or by which it or any
of its properties or assets may be bound or affected;

-18-



--------------------------------------------------------------------------------



 



excluding from the foregoing clauses (ii) and (iii) such violations as could
not, in the aggregate, reasonably be expected to have a Reis LLC Material
Adverse Effect.

     5.4 Litigation. There is no Proceeding pending or, to the knowledge of Reis
LLC, threatened against Reis LLC that questions the validity of this Agreement
or any action to be taken by Reis LLC in connection with this Agreement.

     5.5 Brokers. Except for such Persons as set forth in Section 4.22 of the
GNAC Disclosure Letter (the expenses of which shall be borne by GNAC), all
negotiations relative to this Agreement and the Transactions have been carried
out by Reis LLC directly with GNAC, without the intervention of any Person on
behalf of Reis LLC or its Affiliates in such manner as to give rise to any valid
claim by any Person against Reis LLC or GNAC or any of their respective
Subsidiaries or Affiliates for a finder’s fee, brokerage commission, or similar
payment.

     5.6 Securities Matters.

          (a) Reis LLC understands and acknowledges that the Purchased
Securities have not been registered under the Securities Act, or the securities
laws of any state or foreign jurisdiction and, unless so registered, may not be
offered, sold, transferred, or otherwise disposed of except pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and any applicable securities laws of any
state or foreign jurisdiction.

          (b) Each of Reis LLC and Reis is an “accredited investor” (as defined
in Rule 501(a) of the Regulation D under the Securities Act). Reis is the sole
manager and member of Reis LLC, and is the beneficial owner of all of the
outstanding limited liability company interests of Reis LLC. Reis LLC was formed
on May 4, 2001.

          (c) Each of Reis LLC and Reis (i) has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of acquiring the Purchased Securities and (ii) is able to bear the
economic risk of an investment in the Purchased Securities for an indefinite
period of time, including the risk of a complete loss of any such investment.

          (d) Reis LLC is acquiring the Purchased Securities for its own account
for investment purposes and not with a view to, or for offer or sale for GNAC in
connection with, the distribution or resale thereof.

          (e) Reis LLC understands and agrees that the Purchased Securities are
being sold in a transaction not involving any public offering within the meaning
of the Securities Act, and that the Purchased Securities may not be offered,
sold, or otherwise transferred to, or for the account or benefit of, any Person
except as permitted in the following sentence. Reis LLC agrees that if Reis LLC
should sell or otherwise transfer any Purchased Securities, it will do so only
(i) pursuant to an exemption from the registration requirements of the
Securities Act (if available) or if the Securities Act does not apply or
(ii) pursuant to an effective registration statement under the Securities Act,
and Reis LLC further agrees to provide to any Person purchasing any of the
Purchased Securities from it a notice advising such purchaser that resales of
the Purchased Securities are restricted as stated herein.

          (f) Reis LLC understands that the certificates for the Purchased
Securities purchased pursuant to this Agreement will bear a legend substantially
to the following effect:

          THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE BEEN
ACQUIRED PURSUANT TO A STOCK INVESTMENT AGREEMENT DATED AS OF

-19-



--------------------------------------------------------------------------------



 



AUGUST 27, 2004, BETWEEN GAINSCO, INC. AND FIRST WESTERN CAPITAL, LLC SUCH
SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAW, AND SUCH
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.

     5.7 Information to Be Supplied. The information supplied by Reis LLC in
writing for inclusion in GNAC’s proxy statement related to the Shareholder
Meeting (the “Proxy Statement”) will, at the time of the mailing thereof and at
the time of the Shareholder Meeting, not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not misleading. The representations and
warranties contained in this Section 5.7 shall not apply to statements or
omissions in the information furnished pursuant to Section 6.11 to the extent
such information is based upon information furnished to Reis LLC by GNAC.

     5.8 True and Complete Disclosure. Taken in the aggregate and to the
knowledge of Reis LLC, the factual information furnished by Reis LLC to GNAC for
purposes of this Agreement or the Transaction did not contain untrue statements
of material facts, or omit to state material facts necessary to make the
statements made not misleading in the light of the circumstances under which
they were made, as of the date as of which such information is dated.

ARTICLE VI.
ADDITIONAL COVENANTS AND AGREEMENTS

     6.1 Public Announcement. GNAC shall, on or before 12:00 noon, Central Time,
on the first Business Day following the date of this Agreement, issue a press
release disclosing all material terms of the Transactions. On or before the
close of business on the fourth Business Day following the date of this
Agreement, GNAC shall file with the SEC a Current Report on Form 8-K disclosing
all material terms of the Transactions. Such press release and Form 8-K shall be
submitted to Reis LLC for its prior approval prior to their respective public
release and filing, and may not be released or filed by GNAC without the prior
approval of Reis LLC, which approval shall not be withheld or delayed
unreasonably.

     6.2 Delivery of Information. GNAC will deliver to Reis LLC promptly upon
the filing thereof, copies of all registration statements (including the
exhibits thereto) and all reports on Forms 10-K, 10-Q or 8-K (or their
equivalents) and proxy statements which GNAC shall have filed with the SEC or
any similar reports filed with any state securities or insurance commission or
office.

     6.3 Filings under the Exchange Act; Compliance with NYSE Criteria. At least
until the second anniversary of the Closing Date, GNAC shall (and neither Reis
LLC nor any member of the Reis Group shall take any action, or omit to take any
legally required action, or vote or fail to vote any of his shares of Voting
Stock in any way, that could reasonably be expected to prevent GNAC to)
(i) continue to be registered under Section 12(g) of the Exchange Act and to
file reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and proxy
statements with the SEC and (ii) observe and comply with (as the same may be
amended, modified or supplemented in the future) NYSE Rules 203.01 to 203.02
(Annual and Interim Reporting Requirements), 302 (Annual Meetings), 303A.01 to
303A.10 (Corporate Governance Standards), 304 (Classified Boards of Directors),
307 (Related Party Transactions), 308 (Defensive Tactics), 309 (Purchases of
Company Stock by Directors and Officers), 311 (Redemption of Listed Securities,
Tender Offers), 312.03 to 312.05 (Shareholder Approval Policy), 313 (Voting
Rights), 401.01,

-20-



--------------------------------------------------------------------------------



 



401.03 to 401.04 (Shareholders’ Meetings), and 402.04 (Proxies) as if (A)the
Common Stock were listed on the NYSE and without taking advantage of any
exception for controlled companies, as the same shall be in effect from time to
time; and (B) GNAC were applying to list additional shares of Common Stock on
the NYSE; in each case without regard as to whether any class of GNAC’s
securities are listed on or otherwise would qualify for listing on the NYSE;
provided that nothing contained herein shall be construed to require (x) GNAC to
make any filing with, or give any notice to, the NYSE where such filing or
notice otherwise would be required under NYSE Rules or (y) Reis LLC or any
member of the Reis Group to make any filing on behalf of GNAC with the SEC or
the NYSE or make any additional investment in GNAC.

     6.4 Registration Rights.

          (a) Demand Registration. Commencing on the first anniversary of the
Closing Date and continuing until Reis LLC or members of the Reis Group do not
beneficially own more than 10% of the Voting Stock and none of them is an
Affiliate of GNAC, Reis LLC shall have the right to require GNAC, through
written notice delivered to GNAC, to prepare and file one registration statement
under the Securities Act with respect to an underwritten public offering of
Purchased Securities constituting not less than 7% of the then outstanding
Common Stock (the “Demand Registration”) and cause such registration statement
to become effective as promptly as possible. It is specifically agreed that the
Demand Registration rights set forth in this subsection (a) shall be assignable
to any transferee of Purchased Securities who is a member of the Reis Group, but
not otherwise; provided, however, that only Reis LLC, or such Person duly
designated by Reis LLC by written notice to GNAC as Reis LLC’s agent or
successor (the “Reis Representative”) for the purposes of the giving and receipt
of demands, requests and other communications pursuant to Section 6.4, shall be
entitled to request GNAC to effect the Demand Registration.

          (b) Registration Procedures. With respect to the registration
statement filed in accordance with this Section 6.4 (the “Registration
Statement”), GNAC shall:

          (i) cause the Registration Statement and the related prospectus and
any amendment or supplement (A) to comply in all material respects with the
applicable requirements of the Securities Act and under the rules and
regulations promulgated thereunder and (B) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading;

          (ii) prepare and file with the SEC such amendments and supplements to
the Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Registration Statement effective on a continual
basis for so long as Reis LLC or members of the Reis Group beneficially own more
than 10% of the Voting Stock or is an Affiliate of GNAC (or until the earlier
distribution of all the Purchased Securities of Reis LLC included in the
Registration Statement);

          (iii) furnish, upon written request, to Reis LLC a copy of any
amendment or supplement to the Registration Statement or prospectus prior to
filing it after effectiveness and not file any such amendment or supplement to
which Reis LLC shall have reasonably objected on the grounds that such amendment
or supplement does not comply in all material respects with the requirements of
the Securities Act or of the rules or regulations promulgated thereunder;

-21-



--------------------------------------------------------------------------------



 



          (iv) furnish to Reis LLC such number of copies of the Registration
Statement, each amendment and supplement thereto, the prospectus used in
connection therewith (including, without limitation, each preliminary prospectus
and final prospectus) and such other document as Reis LLC may reasonably request
in order to facilitate the disposition of the Purchased Securities owned by Reis
LLC;

          (v) use its best efforts to register or qualify all Purchased
Securities covered by the Registration Statement under such other securities or
blue sky laws of the states of the United States as may be required for the
issuance and sale of the Purchased Securities, to keep such registration or
qualification in effect for so long as the Registration Statement remains in
effect, except that GNAC shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction in which
it is not and would not, but for the requirements of this Section 6.4, be
obligated to be so qualified, or to subject itself to taxation in any such
jurisdiction, or to consent to general service of process in any such
jurisdiction;

          (vi) upon discovery that, or upon the happening of any event as a
result of which, the prospectus included in the Registration Statement, as then
in effect, includes or in the judgment of GNAC may include an untrue statement
of a material fact or omits or may omit to state any material fact required to
be stated in such prospectus or necessary to make the statements in such
prospectus not misleading in the light of the circumstances in which they were
made, which circumstance requires amendment of the Registration Statement or
supplementation of the prospectus, prepare and file as promptly as reasonably
possible a supplement to or an amendment of such prospectus as may be necessary
so that, as when delivered (if required by the Securities Act) to a purchaser of
Purchased Securities, such prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated in such
prospectus or necessary to make the statements in such prospectus not misleading
in the light of the circumstances in which they were made;

          (vii) otherwise use its best efforts to comply with all applicable
rules and regulations under the Securities Act and, in its discretion, to make
available to its securities holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months, but not more
than eighteen months, beginning with the first month of the first fiscal quarter
after the effective date of the Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the Securities Act;

          (viii) provide and cause to be maintained a transfer agent and
registrar for all Purchased Securities covered by the Registration Statement
from and after a date not later than the effective date of the Registration
Statement;

          (ix) after any sale of the Purchased Securities pursuant to this
Section 6.4 to the extent not needed to comply with Applicable Law, cause any
restrictive legends to be removed and any transfer restrictions to be rescinded
with respect to the Purchased Securities;

          (x) enter into such customary agreements (including, without
limitation, underwriting agreements in customary form, substance, and scope) and
take all such other actions as Reis LLC or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Purchased
Securities;

-22-



--------------------------------------------------------------------------------



 



          (xi) in the event of the issuance of any stop order suspending the
effectiveness of the Registration Statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in the Registration Statement for sale in any
jurisdiction, GNAC will use its best efforts promptly to obtain the withdrawal
of such order; and

          (xii) use its best efforts to cause such Purchased Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the
disposition of such Purchased Securities.

          (c) Obligations of Reis LLC. Reis LLC shall furnish to GNAC such
information regarding Reis LLC as GNAC may from time to time reasonably request
in writing (and will notify GNAC of any changes in such information) and as
shall be required by the Securities Act in connection with such registration.
Reis LLC shall enter into such customary agreements (including, without
limitation, underwriting agreements, custody agreements and powers of attorney
in customary form, substance and scope) and take all such other actions as GNAC
or the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of the Purchased Securities.

          (d) Delay of Sales. During any period in which GNAC is required to
file or maintain the effectiveness of a Registration Statement for the Purchased
Securities pursuant to this Section 6.4, GNAC shall have the right exercisable
on no more than one occasion during any twelve month period), upon giving notice
to Reis LLC of the exercise of such right, to postpone the filing or suspend the
availability of the Registration Statement, or require Reis LLC not to sell any
Purchased Securities pursuant to the Registration Statement, for a period of
time GNAC deems reasonably necessary, which time shall be specified in such
notice but in no event longer than a period of 90 days, if (i) GNAC is engaged
in an offering of shares by GNAC for its own account or is engaged in or
proposes to engage in discussions or negotiations with respect to, or has
proposed or taken a substantial step to commence, or there otherwise is pending,
any merger, acquisition, other form of business combination, divestiture, tender
offer, financing or other transaction, or there is an event or state of facts
relating to GNAC, in each case which is material to GNAC (any such negotiation,
step, event or state of facts being herein called a “Material Activity”),
(ii) such Material Activity would, in the opinion of counsel for GNAC, require
disclosure so as to permit the Purchased Securities to be sold in compliance
with Applicable Law, and (iii) such disclosure would, in the reasonable judgment
of GNAC, be adverse to its interests. GNAC shall have no obligation to include
in any notice contemplated by this subsection (d) any reference to or
description of the facts based upon which GNAC is delivering such notice.

          (e) Indemnification.

          (i) GNAC shall indemnify and hold harmless Reis LLC, members of the
Reis Group and each other Person, if any, who controls Reis LLC within the
meaning of the Securities Act against any losses, claims, damages, liabilities
or expenses (including reasonable fees and expenses of counsel), joint or
several, to which Reis LLC or any such Affiliate or controlling Person may
become subject under the Securities Act or otherwise in connection with or as a
result of a sale by Reis LLC of the Purchased Securities, insofar as such
losses, claims, damages, liabilities or expenses (or related actions or
proceedings) arise out of or are based upon (i) any untrue statement or alleged
untrue statement of any material fact contained in the Registration Statement,
any preliminary prospectus, final prospectus or summary prospectus contained in
the Registration Statement, or any amendment or supplement to the Registration
Statement, or any document incorporated by reference in the Registration
Statement, or (ii) any omission or

-23-



--------------------------------------------------------------------------------



 



alleged omission to state in any such document a material fact required to be
stated in any such document or necessary to make the statements in any such
document not misleading, and GNAC will reimburse such member and each such
Affiliate and controlling Person for any legal or any other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or expense (or action or proceeding in respect of any
such loss, claim, damage, liability or expense) which arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in the Registration Statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement other than in
reliance upon and in conformity with written information furnished to GNAC by
Reis LLC or any such Affiliate or controlling Person for use in the preparation
of the Registration Statement. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of Reis LLC or any
such Affiliate or controlling Person.

          (ii) Reis LLC shall indemnify and hold harmless (in the same manner
and to the same extent as set forth in clause (i) of this subsection (e)) GNAC,
each director of GNAC, each officer of GNAC who shall sign the Registration
Statement and each other Person, if any, who controls GNAC within the meaning of
the Securities Act, with respect to any untrue statement in or omission from the
Registration Statement, any preliminary prospectus, final prospectus or summary
prospectus included in the Registration Statement, or any amendment or
supplement to the Registration Statement, but only to the extent that such
statement or omission was made in direct reliance upon and in conformity with
written information furnished to GNAC by any member of the Reis Group for use in
the preparation of the Registration Statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of GNAC or any such director, officer or controlling Person.

          (iii) Indemnification under this Section 6.4 shall be made as set
forth in Article X hereof.

          (f) Registration Expenses. All expenses incident to GNAC’s
registration of the Purchased Securities pursuant to the provisions of this
Section 6.4, including, without limitation, all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing and
engraving expenses, messenger and delivery expenses and fees and disbursements
of counsel for GNAC and all independent certified public accountants,
underwriters (excluding underwriting discounts and any selling commissions) and
any Persons retained by GNAC (all such expenses being herein called
“Registration Expenses”) will be paid by GNAC, provided, that all expenses
incurred by Reis LLC to retain any counsel, accountant or other advisor will not
be deemed to be Registration Expenses and will be paid by Reis LLC. The
underwriting discounts or commissions and any selling commissions together with
any stock transfer or similar taxes attributable to sales of the Purchased
Securities will be paid by Reis LLC.

     6.5 Prior Agreements. All rights and obligations of General Agents
Insurance Company of America, Inc., an Oklahoma insurance corporation, and Reis
LLC in and under the Consulting Agreement dated as of February 1, 2003 shall be
terminated automatically as of the Effective Date; and as of the Effective Date,
each of the parties to such Consulting Agreement shall release the other from
any and all present and future payment obligations, adjustments, executions,
offsets, actions, causes of action, suits, debts, sums of money, accounts,
covenants, controversies, promises, damages, judgments, claims, demands,
liabilities or losses whatsoever, all whether known or unknown, which any of
them, and their

-24-



--------------------------------------------------------------------------------



 



respective successors and assigns ever had, now have, or hereafter may have,
whether grounded in law or in equity, in contract or in tort, against the other,
by reason of any matter whatsoever arising out of such Consulting Agreement.

     6.6 No Solicitation.

          (a) GNAC shall not, at any time prior to the Closing, solicit,
initiate, encourage the initiation of, induce, negotiate or discuss any
inquiries or proposals regarding a Third Party Transaction (any of the foregoing
inquiries or proposals being referred to herein as a “Transaction Proposal”).
Notwithstanding the foregoing, GNAC may negotiate or discuss a Transaction
Proposal with, and may provide any nonpublic information regarding GNAC to, any
Person or Persons making, or participating or involved in, an unsolicited bona
fide Transaction Proposal if (i) the Special Committee determines in good faith
(based on, among other things, the advice of its independent financial advisors
and independent outside legal counsel to the Board or the Special Committee)
that either (A) doing so would be required or advisable in order for the Board
or the Special Committee to fulfill its fiduciary obligations to the
shareholders of GNAC (other than Interested Shareholders) under Applicable Law
or (B) such Transaction Proposal, if consummated, could constitute a Superior
Proposal and (ii) GNAC provides comparable information to Reis LLC concurrently
therewith.

          (b) Except as set forth in this Section 6.6(b), neither the Board nor
the Special Committee shall (i) withdraw or modify, or propose to withdraw or
modify, in a manner adverse to Reis LLC, the approval or recommendation of the
Board or the Special Committee of this Agreement or the Sale, (ii) approve or
recommend, or propose to approve or recommend, any Third Party Transaction, or
(iii) cause GNAC to enter into any definitive agreement with respect to any
Third Party Transaction. Notwithstanding the foregoing, nothing contained in
this Section 6.6(b) or any other provision of this Agreement shall prevent the
Board or the Special Committee from considering, negotiating, approving and
recommending to the shareholders of GNAC, or entering into an agreement or
agreements on behalf of GNAC to effect, all transactions contemplated by a
Transaction Proposal if (A) the Board or the Special Committee determines in
good faith, based upon (among other things) the advice of independent outside
financial advisors and independent outside legal counsel to the Board or the
Special Committee, that a Transaction Proposal constitutes a Superior Proposal
and that the consideration, negotiation, approval or recommendation of such
Transaction Proposal would be required or advisable in order for the Board or
the Special Committee to fulfill its fiduciary obligations to the shareholders
of GNAC (other than Interested Shareholders) under Applicable Law, (B) GNAC, at
the direction of the Board or the Special Committee, notifies Reis LLC in
writing that, after any such consideration or negotiation, it intends to enter
into an agreement or agreements with respect to such Transaction Proposal, which
notification identifies the Person or Persons making, or participating or
involved in, the Transaction Proposal and attaches the most current version of
such agreement or agreements (or a complete and accurate description of all
material terms and conditions thereof), and (C) Reis LLC does not make, within
five Business Days of receipt of GNAC’s written notification of its intention to
enter into a binding agreement or agreements for a Transaction Proposal pursuant
to Clause (B) of this sentence, a binding and unqualified offer that the Special
Committee determines, in good faith after consultation with its financial
advisors, is more favorable to the shareholders of GNAC (excluding the holders
of Series A, Series B and Series C Preferred Stock) than such Transaction
Proposal, it being understood that GNAC shall not enter into any such binding
agreement during such five-Business Day period. GNAC agrees to notify Reis LLC
promptly if its intention to enter into a written agreement or agreements, as
referred to in its notification pursuant to Clause B of the immediately
preceding sentence, shall change at any time after giving such notification.

          For purposes of this Agreement, “Superior Proposal” means any
Transaction Proposal by any Person or Persons that the Special Committee
determines in good faith (based on, among other

-25-



--------------------------------------------------------------------------------



 



things, the advice of its independent financial advisors and independent outside
legal counsel), taking into account legal, financial, regulatory and other
aspects of the proposal (including, among other things, any conditions to such
proposal, the expected timing of the closing thereof, the degree of risk of
nonconsummation, available information as to the ability of the Person or
Persons making such proposal to finance the transaction contemplated thereby and
any known required consents, filings and approvals of any Governmental Authority
or other Person and such other factors as the Special Committee deems required
or advisable for its consideration), (x) would, if consummated, be more
favorable, from a financial point of view, to all shareholders of GNAC (other
than the Interested Shareholders) than the Transactions, (y) is reasonably
likely to be consummated and (z) could (singularly or in combination with any
other transaction or transactions, including any proposed debt financing or
financings) be reasonably calculated to provide GNAC with the financial means to
effect the deposit with a trustee of an amount of U.S. treasury securities which
would be sufficient to pay the redemption price (including accrued dividends) of
each series of the Preferred Stock at the earliest date on which GNAC may elect
to redeem each such series of Preferred Stock pursuant to its terms.

     6.7 Board Representation. Until the second anniversary of the Closing Date
and for so long as members of the Reis Group beneficially own in the aggregate
at least 10% of the outstanding Voting Stock and solely in the event of
Stallings ceasing to serve on the Board for any reason, Reis LLC may designate
another individual (including Reis) to be nominated by the Board for election to
the Board, provided that any such nominee shall be approved by the Nominating
Committee of the Board, such approval not to be unreasonably withheld.

     6.8 Amendment of GNAC Disclosure Letter. GNAC agrees that, with respect to
the representations and warranties of GNAC contained in this Agreement, GNAC
shall have the continuing right until the Closing to supplement or amend
promptly the GNAC Disclosure Letter with respect to any matter hereafter arising
or discovered which, if existing or known at the date of this Agreement, would
have been required to be set forth or described in the GNAC Disclosure Letter.
For all purposes of this Agreement, including without limitation for purposes of
determining whether the conditions set forth in Sections 7.1 and 8.1 have been
fulfilled, the GNAC Disclosure Letter shall be deemed to include only that
information contained therein on the date of this Agreement and shall be deemed
to exclude all information contained in any supplement or amendment thereto;
provided, however, that if the Closing shall occur, then all matters disclosed
pursuant to any such supplement or amendment at or prior to the Closing shall be
waived and Reis LLC shall not be entitled to make a claim thereon pursuant to
the terms of this Agreement.

     6.9 Access to Information. Between the date hereof and the Closing, GNAC
(i) shall give Reis LLC and its authorized representatives reasonable access to
GNAC’s employees, offices and other facilities, and all books and records of
GNAC and the Subsidiaries, (ii) shall permit Reis LLC and its authorized
representatives to make such inspections as they may reasonably require to
verify the accuracy of any representation or warranty contained in Article IV,
and (iii) shall cause GNAC’s officers to furnish Reis LLC and its authorized
representatives with such financial, business, and operating data and other
information with respect to GNAC and the Subsidiaries as Reis LLC may from time
to time reasonably request; provided, however, that no investigation pursuant to
this Section shall affect any representation or warranty of GNAC contained in
this Agreement or in any agreement, instrument, or document delivered pursuant
hereto or in connection herewith.

     6.10 Private Offering of the Purchased Securities. GNAC agrees that neither
GNAC nor anyone acting on its behalf has offered or will offer the Purchased
Securities or any part thereof or any similar securities for issuance or sale
to, or has solicited or will solicit any offer to acquire any of the same from,
anyone so as to bring the issuance and sale of the Purchased Securities within
the provisions of Section 5 of the Securities Act.

-26-



--------------------------------------------------------------------------------



 



     6.11 Shareholder Meeting; Proxy Statement.

          (a) GNAC shall take all action necessary in accordance with Applicable
Law and the GNAC’s Articles of Incorporation and Bylaws to duly call, give
notice of, convene and hold the Shareholder Meeting as promptly as practicable
after the date hereof in order to obtain the GNAC Shareholder Approval. The
Special Committee shall, subject to its fiduciary obligations to GNAC’s
shareholders (other than the Interested Shareholders) under Applicable Law,
taking into account the advice of counsel, (i) recommend to the shareholders of
GNAC that they vote in favor of the adoption and approval of all matters
necessary to effectuate the Transaction, (ii) use its reasonable best efforts to
solicit from the shareholders of GNAC proxies in favor of such adoption and
approval, and (iii) take all other action reasonably necessary to secure the
GNAC Shareholder Approval.

          (b) As promptly as practicable after the date hereof, GNAC shall
prepare, shall file with the SEC under the Exchange Act, shall use all
reasonable best efforts to have cleared by the SEC, and promptly thereafter
shall mail to its shareholders, a proxy statement with respect to the Special
Meeting. The term “Proxy Statement”, as used herein, means such proxy statement
and all related proxy materials and all amendments and supplements thereto, if
any. Except to the extent otherwise determined in good faith by the Special
Committee in the exercise of its fiduciary duties, taking into account the
advice of counsel, the Proxy Statement shall contain the recommendation of the
Special Committee that shareholders of GNAC vote in favor of the adoption and
approval of all matters necessary to effectuate the Transaction. GNAC shall
notify Reis LLC promptly of the receipt of any comments on, or any requests for
amendments or supplements to, the Proxy Statement by the SEC, and GNAC shall
supply Reis LLC with copies of all correspondence between it and its
representatives, on the one hand, and the SEC or members of its staff, on the
other, with respect to the Proxy Statement. GNAC, after consultation with Reis
LLC, shall use its reasonable best efforts to respond promptly to any comments
made by the SEC with respect to the Proxy Statement. GNAC and Reis LLC shall
cooperate with each other in preparing the Proxy Statement, and GNAC and Reis
LLC shall each use its reasonable best efforts to obtain and furnish the
information required to be included in the Proxy Statement. GNAC and Reis LLC
each agrees promptly to correct any information provided by it for use in the
Proxy Statement if and to the extent that such information shall have become
false or misleading in any material respect, and GNAC further agrees to take all
steps necessary to cause the Proxy Statement as so corrected to be filed with
the SEC and to be disseminated promptly to holders of shares of the Common
Stock, in each case as and to the extent required by Applicable Law.

     6.12 Confidentiality. Reis LLC shall keep all Confidential Information in
confidence, and shall not disclose said information to any other party other
than Reis LLC’s advisors, attorneys and accountants, who will be advised of the
confidential nature of information. Reis LLC shall protect the Confidential
Information with the same degree of care as Reis LLC normally uses in the
protection of its confidential and proprietary information. Reis LLC further
agrees not to use Confidential Information for any purpose except in connection
with this Agreement. The restrictions set forth herein shall not apply with
respect to Confidential Information which (i) is already generally available to
the public when received by Reis LLC; (ii) becomes available to the public
through no fault of any member of the Reis Group; or (iii) is required to be
disclosed by Applicable Law or a Governmental Authority.

     6.13 Commercially Reasonable Best Efforts. Except as contemplated by
Section 6.6, each party hereto agrees that it will not voluntarily undertake any
course of action inconsistent with the provisions or intent of this Agreement
and will use its commercially reasonable best efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things commercially
reasonably necessary, proper, or advisable under Applicable Laws to consummate
the Transaction, including obtaining all GNAC Required Consents and GNAC
Required Statutory Approvals.

-27-



--------------------------------------------------------------------------------



 



     6.14 Standstill.

          (a) At least until the second anniversary of the Closing Date, Reis
LLC agrees that it will not, and it will cause the other members of the Reis
Group not to, purchase or otherwise acquire additional shares of Common Stock if
thereafter the Reis Group and the Stallings Group would in the aggregate
beneficially own more than 37.5% of the Voting Stock based on the amount of
Voting Stock set forth in the most recent report containing such information
filed by GNAC with the SEC at the time such measurement takes place; provided,
however, that Common Stock acquired (i) by Reis or Stallings pursuant to any of
the GNAC Stock Plans or (ii) pursuant to any stock incentive plans adopted in
the future and under which Reis or Stallings is granted awards commensurate with
awards granted to other directors or officers shall not be taken into account
for the purposes of this Section.

          (b) Additional Standstill Obligations. Reis LLC further agrees that,
at least until the second anniversary of the Closing Date, Reis LLC will not,
and he will cause the other members of the Reis Group (excluding Reis acting in
his capacity as a member of the Board in the deliberations of, or pursuant to
the authorization of, the Board) not to, without the prior written consent of
the Board, (i) effect or cause to be effected any (A) “solicitation” of
“proxies” (as such terms are used in the proxy rules of the SEC) with respect to
GNAC or any action resulting in such Person becoming a “participant” in any
“election contest” (as such terms are used in the proxy rules of the SEC) with
respect to GNAC, or (B) any tender or exchange offer or offer for a merger,
consolidation, share exchange or business combination involving GNAC or
substantially all of its assets, or (ii) propose any matter for submission to a
vote of the shareholders of GNAC.

          (c) Expanded Reis Group. For purposes of this Section 6.14 only, the
term “Reis Group” shall be deemed to include all Persons that, together with
Reis LLC, Reis or one or more of any Affiliate, Associate or employee of Reis
LLC, would constitute a “group” within the meaning of Section 13(d) of the
Exchange Act that would be required to file a Schedule 13D or 13G with respect
to its beneficial ownership of Common Stock.

     6.15 Survival of Covenants. Except for any covenant or agreement which by
its terms expressly terminates as of a specific date, the covenants and
agreements of the parties hereto contained in this Agreement shall survive the
Closing without contractual limitation.

ARTICLE VII.
CONDITIONS TO OBLIGATIONS OF GNAC

     The obligations of GNAC to consummate the Transactions shall be subject to
the satisfaction or, if permitted by Applicable Law, waiver on or prior to the
Closing Date of each of the following conditions:

     7.1 Representations and Warranties True. All the representations and
warranties of Reis LLC contained in this Agreement shall be true and correct on
and as of the Closing Date, except to the extent contemplated by this Agreement
or the Ancillary Documents; provided, however, that to the extent that any such
representation or warranty is made as of a specified date, such representation
or warranty shall have been true and correct in all material respects as of such
specified date, and (ii) with respect to each representation and warranty that
is not otherwise qualified by its terms by a materiality standard (such as a
qualification that a future condition not have a Reis LLC Material Adverse
Effect), this condition shall be satisfied if such representation or warranty
shall be true and correct in all material respects.

-28-



--------------------------------------------------------------------------------



 



     7.2 Covenants and Agreements Performed. Reis LLC shall have performed and
complied with in all material respects all covenants and agreements required by
this Agreement, if any, to be performed or complied with by him or prior to the
Closing Date.

     7.3 Fairness Opinion. The Special Committee and the Board shall have
received the written opinion in form and substance acceptable to it from Sanders
Morris Harris, Inc. (or such other reputable independent investment banking firm
that is selected by the Special Committee and approved by Reis LLC, which
approval shall not be withheld or delayed unreasonably) opining that the Sale is
fair to the shareholders of GNAC (other than the Interested Shareholders) from a
financial point of view (the “Fairness Opinion”), and the Fairness Opinion shall
not have been withdrawn or materially and adversely modified prior to Closing.

     7.4 Legal Proceedings. No court of competent jurisdiction in the U.S. or
other Governmental Authority shall have issued an order, decree or ruling, or
taken any other action restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and non-appealable. No Proceedings shall have been filed, or authorized
for filing, by any Governmental Authority against GNAC or any of its
Subsidiaries that could reasonably be expected to have a GNAC Material Adverse
Effect, which Proceedings or the authorization thereof have not been dismissed,
withdrawn or otherwise similarly disposed of.

     7.5 Consents and Approvals. All GNAC Required Consents (the non-receipt of
which would have a GNAC Material Adverse Effect), the GNAC Shareholder Approval
and all GNAC Required Statutory Approvals shall have been obtained or waived.
The holders of the Series A Preferred Stock and the Series C Preferred Stock
shall have approved the Transactions.

     7.6 Certificate. GNAC shall have received a certificate executed by Reis
LLC dated the Closing Date, representing and certifying, in such detail as GNAC
may reasonably request, that the conditions set forth in Sections 7.1 and 7.2
have been fulfilled.

ARTICLE VIII.
CONDITIONS TO OBLIGATIONS OF REIS LLC

     The obligations of Reis LLC to consummate the Transactions shall be subject
to the satisfaction or, if permitted by Applicable Law, waiver on or prior to
the Closing Date of each of the following conditions:

     8.1 Representations and Warranties True. All the representations and
warranties of GNAC contained in this Agreement shall be true and correct on and
as of the date of this Agreement and on and as of the Closing Date, except to
the extent contemplated by this Agreement or the Ancillary Documents; provided,
however, that (i) to the extent that any such representation or warranty is made
as of any other specified date, such representation or warranty shall have been
true and correct in all material respects as of such specified date, and
(ii) with respect to each representation and warranty that is not otherwise
qualified by its terms by a materiality standard (such as a qualification that a
future condition have a GNAC Material Adverse Effect), this condition shall be
satisfied if such representation or warranty shall be true and correct in all
material respects.

     8.2 Covenants and Agreements Performed. GNAC shall have performed and
complied in all material respects with all covenants and agreements required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.

-29-



--------------------------------------------------------------------------------



 



     8.3 Fairness Opinion. The Special Committee and the Board shall have
received the Fairness Opinion in form and substance acceptable to Reis LLC, and
such Fairness Opinion shall not have been withdrawn or materially and adversely
modified prior to the Closing.

     8.4 Board Approval. The entire Board of GNAC, excluding John Goff, Hugh
Balloch and Reis LLC, shall have approved this Agreement, the Sale and the
Transactions.

     8.5 Legal Proceedings. No court of competent jurisdiction in the U.S. or
other Governmental Authority shall have issued an order, decree or ruling, or
taken any other action restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and non-appealable. No Proceedings shall have been filed, or authorized
for filing, by any Governmental Authority against GNAC, any of its Subsidiaries
or Reis LLC that could reasonably be expected to (a) have a GNAC Material
Adverse Effect or (b) materially and adversely affect Reis LLC if the
Transactions were consummated, which Proceedings or the authorization thereof
have not been dismissed, withdrawn or otherwise similarly disposed of.

     8.6 Certificates. Reis LLC shall have received a certificate or
certificates representing the Purchased Securities, registered in the name of
Reis LLC and duly executed by GNAC.

     8.7 Consents and Approvals. All GNAC Required Consents (the non-receipt of
which would have a GNAC Material Adverse Effect), the GNAC Shareholder Approval
and all GNAC Required Statutory Approvals shall have been obtained or waived.
The holders of the Series A Preferred Stock and the Series C Preferred Stock
shall have approved the Transactions.

     8.8 Officer Certificate. Reis LLC shall have received a certificate
executed on behalf of GNAC by the chief executive officer or the chief financial
officer of GNAC, dated the Closing Date, representing and certifying, in such
detail as Reis LLC may reasonably request, that the conditions set forth in
Sections 8.1 and 8.2 have been fulfilled.

     8.9 No Material Adverse Changes. No event which has a GNAC Material Adverse
Effect shall have occurred since June 30, 2004 and be continuing at Closing and
no Material Adverse Market Condition shall have occurred and be continuing at
Closing.

     8.10 Waivers of Rights Under Change of Control Agreements. Except as set
forth in Section 8.10 of the GNAC Disclosure Letter, GNAC shall have received
valid and written waivers of any and all rights of any Person to receive any
benefits pursuant to a “change of control” or similar provision under any
Employee Benefit Plan.

     8.11 Stallings Investment Agreement. The investment in Common Stock
contemplated by the Stallings Investment Agreement shall have been consummated.

ARTICLE IX.
TERMINATION, AMENDMENT, AND WAIVER

     9.1 Termination. This Agreement may be terminated and the Transactions may
be abandoned at any time prior to the Closing (notwithstanding any approval of
the Transactions by the shareholders of GNAC):

          (a) by GNAC or Reis LLC if

-30-



--------------------------------------------------------------------------------



 



          (i) the GNAC Shareholder Approval is not obtained at the Shareholder
Meeting or any adjournment thereof;

          (ii) the Closing does not occur prior to the Final Date;

          (iii) any court of competent jurisdiction in the U.S. or other
Governmental Authority shall have issued an order, decree or ruling, or taken
any other action restraining, enjoining or otherwise prohibiting the
Transactions, and such order, decree, ruling or other action shall have become
final and non-appealable; or

          (iv) GNAC and Reis LLC agree in writing to terminate this
Agreement;provided that the right to terminate this Agreement under this
subsection (a) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of or resulted in the failure
of the Closing to occur on or before such date.

          (b) by GNAC if:

          (i) there has been a Breach (which Breach is not cured or not capable
of being cured prior to the earlier of (A) 10 days following notice to Reis LLC
by GNAC of such Breach or (B) two Business Days prior to the Final Date) of any
representation or warranty on the part of Reis LLC (1) in any material respect
such that such representation or warranty is not true and correct, or if such
representation or warranty is not otherwise qualified by its terms by a
materiality standard (such as a qualification that a future condition have a
Reis LLC Material Adverse Effect), such representation or warranty is not true
and correct in all material respects, or (2) such that Closing would result in a
violation by GNAC of applicable federal securities laws;

          (ii) there has been a Breach (which Breach is not cured or not capable
of being cured prior to the earlier of (A) 10 days following notice to Reis LLC
by GNAC of such Breach or (B) two Business Days prior to the Final Date) of any
covenant or agreement on the part of Reis LLC (1) resulting in a Reis LLC
Material Adverse Effect, or (2) such that Closing would result in a violation by
GNAC of applicable federal securities laws; or

          (iii) a Person or group has made a Superior Proposal and GNAC has
complied with its obligations under Section 6.6(b).

          (c) by Reis LLC, if:

          (i) the Fairness Opinion is withdrawn or materially and adversely
modified prior to the time of Closing;

          (ii) there has been a Breach (which Breach is not cured or not capable
of being cured prior to the earlier of (A) 10 days following notice to GNAC by
Reis LLC of such Breach or (B) two Business Days prior to the Final Date) of any
representation or warranty on the part of GNAC (1) (i) such that such
representation or warranty is not true and correct, or if such representation or
warranty is not otherwise qualified by its terms by a materiality standard (such
as a qualification that a future condition have a GNAC Material Adverse Effect),
such representation or warranty is not true and correct in all

-31-



--------------------------------------------------------------------------------



 



material respects, or (2) such that Closing would result in a violation by Reis
LLC of applicable federal securities laws;

          (iii) there has been a Breach (which Breach is not cured or not
capable of being cured prior to the earlier of (A) 10 days following notice to
GNAC by Reis LLC of such Breach or (B) two Business Days prior to the Final
Date) of any covenant or agreement on the part of GNAC (1) resulting in a GNAC
Material Adverse Effect or a material diminution of the benefits to be received
by Reis LLC under this Agreement or (2) such that Closing would result in a
violation by Reis LLC of applicable federal securities laws;

          (iv) GNAC enters into a definitive agreement to effect a Third Party
Transaction;

          (v) the Special Committee withdraws or modifies in a manner adverse to
Reis LLC its approval or recommendation of the Transactions or this Agreement;
or

          (vi) GNAC shall have mailed the Proxy Statement to its shareholders
without obtaining the approval of Reis LLC, which approval shall not be withheld
or delayed unreasonably.

     9.2 Effect of Termination. In the event of the termination and abandonment
of this Agreement pursuant to Section 9.1, this Agreement will become void and
have no effect, without any liability on the part of any party to this Agreement
or its affiliates, directors, officers, or shareholders, other than the
provisions of Section 6.5(a), Section 6.6(c), this Section 9.2, Section 9.3 and
Article X. Nothing contained in this Section 9.2 will relieve any party from
liability for any Breach of this Agreement.

     9.3 Fees and Expenses.

          (a) GNAC shall pay to Reis LLC a fee of $26,333.34 within two
(2) Business Days after the execution of this Agreement; provided that Reis LLC
shall repay such fee forthwith and without interest in the event that this
Agreement is terminated pursuant to Section 9.1(b)(i) or (ii). At and
conditioned upon the Closing, GNAC shall pay to Reis LLC an additional fee of
$26,333.34.

          (b) If (i) GNAC terminates this Agreement pursuant to
Section 9.1(b)(iii) or Reis LLC terminates this Agreement pursuant to
Section 9.1(c)(ii), (iii) or (iv); (ii) within 180 days following the date of
such a termination, GNAC enters into a binding agreement to effect a Third Party
Transaction with a Person from whom GNAC received a written Transaction Proposal
prior to the date of termination; and (iii) within 360 days following the date
of such termination, GNAC consummates such Third Party Transaction, then GNAC
will pay to Reis LLC in immediately available funds within five Business Days
after the consummation of such Third Party Transaction a fee equal to
$116,666.67.

          (c) Except as provided in Sections 9.3(a) and (b), each party will
bear its own expenses in connection with this Agreement and the Transactions,
whether or not the Transactions are consummated.

     9.4 Amendment. This Agreement may not be amended except by an instrument in
writing signed by or on behalf of all the parties hereto.

-32-



--------------------------------------------------------------------------------



 



     9.5 Waiver. No failure or delay by a party hereto in exercising any right,
power, or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power, or privilege. The provisions
of this Agreement may not be waived except by an instrument in writing signed by
or on behalf of the party against whom such waiver is sought to be enforced.

ARTICLE X.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

     10.1 Survival. The representations and warranties of the parties hereto
contained in this Agreement or in any certificate, instrument or document
delivered pursuant hereto shall survive the Closing, regardless of any
investigation made by or on behalf of any party, until the second anniversary of
the Closing Date (the “Survival Date”). No action may be brought with respect to
a Breach of any representation after the Survival Date unless, prior to such
time, the party seeking to bring such an action has notified the other parties
of such claim, specifying in reasonable detail the nature of the loss suffered.
The provisions of this Section 10.1 shall have no effect upon any of the
covenants or agreements of the parties set forth in Article VI or any of the
other obligations of the parties hereto under the Agreement, whether to be
performed later, at or after the Closing.

     10.2 Indemnification by GNAC for Breaches. GNAC shall indemnify, defend,
and hold harmless Reis LLC and the members of the Reis Group from and against
any and all claims, actions, causes of action, demands, losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and
expenses) (collectively, “Damages”), asserted against, resulting to, imposed
upon, or incurred by any of them, directly or indirectly, by reason of or
resulting from any Breach by GNAC of any of its representations, warranties,
covenants or agreements contained in this Agreement or in any certificate,
instrument or document delivered pursuant hereto; provided that GNAC’s
obligation to indemnify, defend and hold harmless as provided in this Section
10.2 shall not apply to (x) the first $750,000 in the aggregate of claims
hereunder (other than claims based on Article II, Section 6.4(e) or Section 9.3)
or (y) any Breach of any of GNAC’s representations or warranties of which Reis
LLC had knowledge prior to Closing.

     10.3 Indemnification by GNAC for Certain Proceedings. To the maximum extent
permitted by Applicable Law, GNAC shall indemnify, defend, and hold harmless
Reis LLC and the members of the Reis Group from and against any and all Damages
asserted against, resulting to, imposed upon, or incurred by any of them,
directly or indirectly, by reason of or resulting from (i) any Proceeding
brought against any of them by a Person other than GNAC or any of its
Affiliates, Associates or shareholders arising out of or relating to the
Transactions or the actual or proposed execution, delivery, enforcement or
performance of this Agreement or any certificate, instrument or document
delivered pursuant hereto, or (ii) any Proceeding brought against any of them by
GNAC or any of its Affiliates, Associates or shareholders arising out of or
relating to the Transactions or the actual or proposed execution, delivery,
enforcement or performance of this Agreement or any certificate, instrument or
document delivered pursuant hereto; provided, that (a) GNAC shall not be
obligated to make any indemnification pursuant to this Section 10.3 to the
extent it is ultimately determined by a final non-appealable judgment of a court
of competent jurisdiction that such Damages were caused by the gross negligence,
willful misconduct or material breach of this Agreement by Reis LLC or the
members of the Reis Group and (b) GNAC’s obligation to indemnify, defend and
hold harmless any member of the Reis Group who is also a director of GNAC as
provided in Section 10.3(ii) shall only apply with respect to the advancement of
such director’s reasonable expenses incurred in connection with defending any
such Proceeding, provided that such director shall be required to repay any such
expenses so advanced by GNAC hereunder in the event that it is ultimately
determined by a final non-appealable judgment of a

-33-



--------------------------------------------------------------------------------



 



court of competent jurisdiction that such director has not met the appropriate
standard of care required of such director pursuant to the Bylaws of GNAC.

     10.4 Indemnification by Reis LLC. Reis LLC shall indemnify, defend, and
hold harmless GNAC and its Affiliates, Associates, directors, officers and
employees from and against any and all Damages asserted against, resulting to,
imposed upon, or incurred by any of them, directly or indirectly, by reason of
or resulting from any Breach by Reis LLC of any of his representations,
warranties, covenants, or agreements contained in this Agreement or in any
certificate, instrument, or document delivered pursuant hereto, provided,
however, that such obligation to indemnify, defend and hold harmless shall not
apply to (x) the first $750,000 in the aggregate of claims hereunder (other than
claims based on Article II or Section 6.4(e)) or (y) any Breach of Reis LLC’s
representations or warranties of which GNAC had knowledge prior to Closing.

     10.5 Procedure for Indemnification. Promptly after receipt by an
indemnified party under Section 10.2, 10.3 or 10.4 of notice of the commencement
of any action, such indemnified party shall, if a claim for indemnification in
respect thereof is to be made against an indemnifying party under such Section,
give written notice to the indemnifying party of the commencement thereof, but
the failure so to notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party except to the extent the
indemnifying party demonstrates that the defense of such action is prejudiced
thereby. In case any such action shall be brought against an indemnified party
and it shall give written notice to the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it may wish, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party. If the indemnifying party
elects to assume the defense of such action, the indemnified party shall have
the right to employ separate counsel at its own expense and to participate in
the defense thereof. If the indemnifying party elects not to assume (or fails to
assume) the defense of such action, the indemnified party shall be entitled to
assume the defense of such action with counsel of its own choice, at the expense
of the indemnifying party. If the action is asserted against both the
indemnifying party and the indemnified party and there is a conflict of
interests which renders it inappropriate for the same counsel to represent both
the indemnifying party and the indemnified party, the indemnifying party shall
be responsible for paying for separate counsel for the indemnified party;
provided, however, that if there is more than one indemnified party, the
indemnifying party shall not be responsible for paying for more than one
separate firm of attorneys to represent the indemnified parties, regardless of
the number of indemnified parties. The indemnifying party shall have no
liability with respect to any compromise or settlement of any action effected
without its written consent (which shall not be unreasonably withheld).

     10.6 Indemnification if Negligence of Indemnitee. THE INDEMNIFICATION
PROVIDED IN THIS ARTICLE 10 SHALL BE APPLICABLE WHETHER OR NOT THE SOLE OR
CONCURRENT NEGLIGENCE OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY, OR THE SOLE
OR CONCURRENT STRICT LIABILITY IMPOSED ON THE INDEMNIFIED PARTY, OR THE SOLE OR
CONCURRENT LIABILITY IMPOSED VICARIOUSLY ON THE INDEMNIFIED PARTY, IS ALLEGED OR
PROVEN.

ARTICLE XI.
MISCELLANEOUS

     11.1 Notices. All notices required to be given in writing hereunder shall
be deemed to have been given if (i) delivered personally or by documented
courier or delivery service, (ii) transmitted by facsimile or (iii) mailed by
registered or certified mail (return receipt requested and postage prepaid) to
the following listed persons at the addresses and facsimile numbers specified
below, or to such other

-34-



--------------------------------------------------------------------------------



 



persons, addresses or facsimile numbers as a party entitled to notice shall
give, in the manner hereinabove described, to the others entitled to notice:

              If to Reis LLC:   5311 Nakoma Drive     Dallas, TX 75209
 
            with a copy to:   John S. Daniels     6440 North Central Expressway,
Suite 503     Dallas, Texas 75206     Fax: (214) 889-5196

      Counsel for Reis LLC    
 
            If to GNAC:   1445 Ross Avenue, Suite 5300     Dallas, Texas 75202  
  Attention: Chief Executive Officer     Fax: (214) 647-0430
 
            with a copy to:   Jackson Walker L.L.P.     901 Main Street,
Suite 6000     Dallas, Texas 75202     Attention: Byron F. Egan     Fax:
(214) 953-5733

      Counsel for GNAC    
 
           

      and    
 
                Fulbright & Jaworski L.L.P.     1301 McKinney, Suite 5100    
Houston, Texas 77010     Attention: Charles H. Still     Fax: (713) 651-5246

      Counsel for the Special Committee    

If given personally or by documented courier or delivery service, a notice shall
be deemed to have been given when it is received. If transmitted by facsimile, a
notice shall be deemed to have been given on the date received, if electronic
confirmation of receipt occurs during normal business hours, and otherwise, on
the first Business Day following electronic confirmation of receipt. If given by
mail, it shall be deemed to have been given on the third Business Day following
the day on which it was posted.

     11.2 Entire Agreement. This Agreement, together with the Ancillary
Documents, constitutes the entire agreement between the parties hereto with
respect to the Sale and supersedes all prior agreements and understandings, both
written and oral, between the parties with respect to the Sale.

     11.3 Binding Effect; Assignment; No Third Party Benefit. This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors, and permitted assigns.
Except as otherwise expressly provided in this Agreement, neither this Agreement
nor any of the rights, interests, or obligations hereunder may be assigned by
either of the parties hereto without the prior written consent of the other
party; provided, however, that upon written notice to GNAC, Reis LLC may assign
all or any portion of Reis LLC’s rights and obligations under this Agreement to
(i) Reis, (ii) GMSP, or (iii) a legal entity controlled by Reis and in which he
holds a majority of the economic interest (each, “Permitted Assignee”), provided
that (i) such Permitted Assignee

-35-



--------------------------------------------------------------------------------



 



shall assume in writing all of Reis LLC’s obligations to GNAC, and (ii)
notwithstanding such assumption, neither Reis LLC nor Reis shall be released
from any liabilities or obligations hereunder. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto, and their respective heirs, legal representatives,
successors, and permitted assigns, any rights, benefits, or remedies of any
nature whatsoever under or by reason of this Agreement.

     11.4 Severability. In the event that this Agreement, or any of its
provisions, or the performance of any provision, is found to be illegal or
unenforceable under applicable law now or hereafter in effect, the parties shall
be excused from performance of such portions of this Agreement as shall be found
to be illegal or unenforceable under the applicable laws or regulations without
affecting the validity of the remaining provisions of the Agreement, provided
that the remaining provisions of the Agreement shall in their totality
constitute a commercially reasonable agreement. Nothing herein shall be
construed as a waiver of any party’s right to challenge the validity of such
law.

     11.5 Time of Essence. With regard to all dates and time periods set forth
in this Agreement, time is of the essence.

     11.6 No Waiver of Privilege. Neither GNAC, Reis LLC nor any of their
respective Subsidiaries, Affiliates or Associates waives any attorney-client,
work product or other privilege with respect to any information furnished
pursuant to this Agreement.

     11.7 GNAC Disclosure Letter. Any disclosure under any Section of the GNAC
Disclosure Letter shall be deemed disclosure under all Sections of the GNAC
Disclosure Letter and this Agreement. To the extent that any representation or
warranty set forth in this Agreement is qualified by the materiality of the
matter(s) to which the representation or warranty relates, the inclusion of any
matter in the GNAC Disclosure Letter does not constitute a determination by GNAC
that any such matter is material or required to be disclosed for purposes of
this Agreement. The disclosure of any information concerning a matter in the
GNAC Disclosure Letter does not imply that any other or undisclosed matter which
has a greater significance or value is material.

     11.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

     11.9 Counterparts. This Agreement may be executed by the parties hereto in
any number of counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same agreement. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all, the parties hereto.

-36-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives all as of the day and year first above
written.

                          GAINSCO, INC.    
 
                        By:   /s/ Glenn W. Anderson        

--------------------------------------------------------------------------------

 

          Glenn W. Anderson        

          President and Chief Executive Officer        
 
                        FIRST WESTERN CAPITAL, LLC    
 
                        By:   /s/ James R. Reis        

--------------------------------------------------------------------------------

 

          James R. Reis        

          Sole Manager and Member        

-37-